MGMCSTMTN 200861-10338-0007

 

Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

$610 Byron Conter Ave, SW
Wyoming, Mi 49519

 

J Return Service Requested
Mercato

oe

COMMERCIAL ANALYSIS CHECKING ACCOUNT

EL BREWPUB, LLC

DBA HOPCAT EAST LANSING
35 OAKES ST SW STE 400
GRAND RAPIDS, MI 49503

06/30/20 a 07/31/20

Page:

Page 1 of 60

4of4

Statement Date: 07/31/2020
Primary Account: XXXXXX8174

Documents:

0

Period: 06/30/20 to 07/31/20

&
<T> 30-6
0
0

Account: XXXXXK8171

Siiitnesmetioee Sa
117,342.17 (126)

 
 

117,342.17 (46)

 

Date
o7/01
07/04
07/01
07/04
07/02
07/02
07/02
o7/02
07/03
07/03
07/03
07/03
07/08
07/06
07/06
O7/06
07/06
07/08
07/06
07/06
D7I06
O7/07
O77
O77
O7/07
07/08
07/08
07/08
07/08
07/08
07/08
o7/03
O79

Description

American Express Settlement XXXXXx6999

Doordash, Inc. Grove SLZ1u0m1j3y6]2

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. Ter
American Express Settlement XXXXXX6999

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term BM
Doordash, Inc. Grove St-J3d3b3m0p215

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
American Express Settlement XXXXxXx6999

Comb. Dap. 5/3 Bankcard Sys Workipay Comb. Dep. Tern iii

Doordash, inc. Grove St-DSy6d3g8t1kS

Comb. Dep. Worldpay Worldpay Comb. Dap. i
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXxxx6999

Comb. Dep. 5/3 Bankcard Sys Werldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Doordash, Inc. Grove St-K2e4]7x2a2o1

American Express Settlement XXXxXxx6999
Comb. Dep. Worldpay Woridpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. §/3 Bankcard Sys Worldpay Comb. Dep. Term
American Express Settlement XXXXXX6999

Doordash, inc. Grove St-Déo8j8i3a1wd

Comb. Dep. Worldpay Worldpay Comb. Dep. Term |
Postmates inc, 1050 Jul 6 St-Z6s4ka4w6n4r2

American Express Settlement XXXXXX6999 ,

Doordash, Inc. Grove St-D2tég0q9y1b7

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
Postmates Inc. 1050 Jun 2 St-F8z6k3i3i6j4

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Postmates Inc. 1050 Jul 7 St-A6y6b8g4p tht

American Express Settlement XXXXxXX6999

 
 

    
 

    

Amount
287.62
431.64
498.76

2,611.88
412.26
289.45
735.16

2,293.67

72.30
334.72
416.95

2,362.93
187.96
207.83
345.57
368.37
381.69
482,77

1,656.30

2,194.82

3,847.28
139.32
170.41
885.12

2,452.75

23.74
110.47
317.26
321.72
492.47

2,168 44

$3.90

98.25
MGMCS TEN 200861-10338,0002

 

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020

EL BREWPUB, LLC

BBA HOPCAT EAST LANS NG
35 OAKES ST SW STE 406
GRAND RAP DS. Mi 49503
Mercantile
Bank of Michigans

  

Date
a7/09
07/08
07/09
07/40
87/10
07740
o7/70
Oo7/16
07/13
O73
O7/13
O7/43
67/13
07/43
O7/13
OFS
0743
O7/I3
07/13
O7/44
O7/14
O74
O74
O74
O75
O78
G7/15
O76
O7716
B7/416
O77
07/17
O77
O7/17
07/17
07/20
07/26
07/20
07/20
07/20
07/20
O7720
O7/20
07/20
07/21
07/24
O7724
O7/21
O7{22
O7/22
O7/22
07/22
07/23
87723
07/23
O7/23
07/23
O7/24
O7124

 

Description
Doorlash, inc. Grove St-N4r7k9d4p8u3

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Postrnates inc. 1050 Jul 8 St-USs004n6r8us
American Express Settlemant XXXxXxXx6993
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern ii
Doordash, Inc. Grove S-K7uloSs0n7a4
Comb. Dep. Worldpay Worldpay Comb. Dep. Term EN
Postmates Inc. 1060 Jul 9 St-G2iSa7p2yty6

Pastmates Inc. 1050 Jul 1 StAid1y8k169n1

Postmates Inc. 1050 Jul 1 St-O3Mztaab0g5

American Express Sattlemant XXXXXXx6999

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
American Express Settlement XXXXXX6999

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Comb. Dep. Worddpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Doordash, Inc. Grove St-V7z2i9x4k6i3

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
American Express Settlement XXXXXxX6999

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
West Side Beer D Fintecheft XX-XxXx5334

Postmates Inc. 1050 Jul 1 St-Ldn2g7k720f1

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term i
Doordash, inc. Grove St-P2i0qgSq0m2j6

Comb. Dep. 5/3 Bankeard Sys Worldpay Comb. —— lm
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Doordash, Inc. Grave St-O0s3uGk7xis3

Pastmates Inc. 1050 Jul 1 St-La4n3i6s0k6éz6

American Express Settlement XXXXXxX6399

Comb. Dep. Worldpay Worldpay Comb. Dep. Tern
Doordash, inc. Grove St-N8w7sSm0zi1p3

Transfer From Comi Analysis Ck Account 4777
Posimates inc. 1050 Jul 1 St-CofonsnSedes-

Doordash, Inc. Grove St-D1eOnStéq3s1

Postmates inc. 1050 Jul 1 St-Séit1i8yiw3z0

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Camb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX6999
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb, ae

Doordash, Inc. Grove St-X3p6x6a2a3m2

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. ver
Postmates Inc. 1050 Jul 2 St-Y3x7k9j8u6x7

Doordash, Inc. Grove SL-E7c213u0k605

American Express Settlement XXXxxXx6999

Comb. Dep. Worldpay Worldpay Comb. Dep. Ter
Postmates Inc. 1050 Jul 2 St-V1k8h8i6p4s7

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern ii
Doordash, inc. Grove St-Yaraddias7m0

American Express Settlement XXXXXX6999

Comb. Dep. Worldpay Woridpay Comb. Dep. Term
Posimates inc. 1050 Jul 2 St-EQx6mB800w1b9

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

  
  
 

 
  
  
 
 

Page 2 of 60

Page: 2 of 4
Statement Date: 07/34/2020
Primary Account: XXXXXX8171

291.78
2,148.36
46.80
58.13
738.34
$80.68
3,087.76
43.07
90.55
102.33
128.86
261.03
261.56
298.91
483.33
3,601.38
4,031.49
§,876.14
238.83
336.15
809.60
1,187.84
1,520.00
410.29
180.18
449.29
102.04
111.61
548.87
26.44
91.93
327.19
$70.76
684.68
17.03
59.91
81.92
164.98
186.38
329.26
481.89
2,918.97
3,148.20
168.40
497.74
2,241.36
3,496.52
TE.AT
286.97
640,33
2,208.13
16.41
253.62
396.49
401.00
2,928.16
37.24
96.04
MGMCSTMTN 200801-40338-0003

 

Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020 Page 3 of 60

EL BREWPUS, LLC

BBA HOPCAT EAST LANS NG
35 OAKES SY SW STE 406
GRAND RAP DS, MI 49503
Mercantile
. Bark of Minhigact

 
 

Description

  

American Express Settlement XXXXxXx699¢

Grubhub Inc Jul Actvly 20072422tezfwn9

Posimates Inc. 1050 Jul 2 St-KOb2a9y7e5p7

American Express Settlement XXXXXX6999

Comb. Dep. 5/3 Bankcard Sys Worlipay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. i
Doordash, inc. Grove St-K2wSw3s9mon8

Comb. Dep. 5/3 Bankeard Sys Worldpay Comb. Dep. Term 45033941337
American Express Settlement XXXXXX6999

Comb, Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb, Dep. Worldpay Worldpay Comb. Dep. Tarm

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXxXxX6999

Doordash, inc. Grove SLYSv9tSfev3te

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Posimates Inc. 1050 Jul 2 St-L1/7wOr2v6u0

Posimates inc. 1050 Jul 2 St-K6m5i0/9I2s7

American Express Settlement XXXXXX6999

Comb. Dep. 5/3 Bankcard Sys Worlipay Comb. Dep. Term
Doordash, inc. Grove St-D2n3e7x5tobS

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Postmates Inc. 1050 Jul 2 St-Z9y1y7q9t4i6

American Express Settlement XXXXXX6999

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Doordash, Inc. Grove St-Wctudc7q4c0

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Postmates Inc. 1050 Jul 2 St-C4kOwSgGb6n2

American Express Settiemant XXXXXXx6999

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern i
Doordash, Inc. Grove St-M1/8r0n1iés3

Gruphub Ine Jul Actvty 20073 129teziwng

Comb. Dep. Worldpay Worldpay Comb. Dep. Terr iii

Description

Transfer To Cami Analysis Ck Account
Transfer To Com Analysis Ck Account
Alliance Beverag Fintecheft XX-XXX53:
Transfer To Comi Analysis Ck Account
Mihchgs Worldpay Merch Bankeard
Transfer To Com! Analysis Ck Accou
Biling Vantiv_intg pymt Merch Bankeard
Transfer To Comi Analysis Ck Account
imperial Beverag Fintecheft XX-XXxK8334
Transfer To Com! Analysis Ck Account JNN4777
Fintech.net Fintecheft XX-XXxX5334

Alliance Beverag Fintecheft XX-XXxX5334

Olo - Help@olo.c Purchase Denise Willison

imperial Beverag Fintecheft XX-XXX5334

Transfer To Com! Analysis Ck account 777
A777

opcat-East Lansing
4777

   

Transfer To Com! Analysis Ck Account
Capitol Beverage Fintecheft XX-XXX53:
Transfer Ta Comi Analysis Ck Account ATT7
Transfer To Comi Analysis Ck Account 4777
Commercial Service Charge

Transfer To Comi Analysis Ck Account 4777

Hopcat East Lansing - Ecomm
7

Page: 3 of 4
Statement Date: 07/31/2020
Primary Account: XXXXXX8171

 

Amount
256.30
4,153.84
433.76
446.33
271.22
278.32
365.87
504.44
848.53
2,874.82
4,307.89
4,687.60
4,758.22
277.03
759.88
1,897.58
3,085.98
19.16
27.26
79.18
49144
737.06
3,269.86
103.26
113.83
219.42
§11.76
3,022.04
104.40
280.46
483.36
503.85
592.68
2,849.60

 
  
  
   
    
 
   
 

Amount
3,828.90
3,400.48
89.00
3,728.50
1,984.84
7,660.75
268.29
3,379.21
855.00
2,579.04
37.32
69.00
230.00
283.35
2,256.37
3,493.71
401.30
14,576.49
3,892.39
80.67
659.07
MGMCSTMTN 200801-10338-0004

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 4 of 60

EL BREWPUB, LLC Page: 4of 4
SOARES St ah OTE Ne Statement Date: 07/31/2020
GRAND RAP DS, Mi 49503 Primary Account: XXXXXX8171

 

    

LENS

 

 
  
 
  
   
   

ate Description Amount
07/16 Alliance Beverag Fintecheft XX-XXX5334 182.15
07/16 Imperial Beverag Fintecheft XX-XXX5334 279.00
07/16 Transfer To Coml Analysis Ck Account 4777 ; 301.37
07/17 Red Tap Draught Sale 1,800.00
07/20 Support Positive Solutio $1596.29 X 1 & $442.61 X 11 623.00
07/20 Restaurant Techn Cash Conc 220597 : 4,093.33
07/20 Transfer To Coml Analysis Ck Account 4777 5,643.01
07/21 Transfer To Com! Analysis Ck Account 4777 6,404.02
07/22 Comcast Cable Svc : 39.95
07/22 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term ii 44.52
07/22 Transfer To Com! Analysis Ck Account 4 777 3,126.13
07/23° Henry A. Fox Sal Fintecheft XX-xxxX5334 47.40
07/23 Imperial Beverag Fintecheft XX-XXX5334 54.05
07/23 Alliance Beverag Fintecheft XX-XXX5334 55.80
07/23 West Side Beer D Fintecheft XX-XXX5334 179.00
07/23 Transfer To Comi Analysis Ck Account A777 , 3,659.37
- 07/24 Transfer To Coml Analysis Ck Account A777 1,543.42

07/27 Transfer To Com! Analysis Ck Account
07/28 Transfer To Coml Analysis Ck Account

ATTT 19,146.61
4777 5,990.47

 
  
 

07/29 Transfer To Com! Analysis Ck Account 4777 4,623.87
07/30 Alliance Beverag Fintecheft XX-XXX5334 489.85
07/30 Red Tap Draught Sale 900.00
07/30 Transfer To Comi Analysis Ck Account 4777 2,580.45
07/31 Imperial Beverag Fintecheft Xx-XXX5334 376.80
07/31 Transfer To Comi Analysis Ck Account 4777 4,434.22

   

ate Balance Date Balance ate Balance
07/01 07/13 07/23
07/02 07/14 07/24
’ 07/03 07/15 07/27
07/06 07/16 07/28
07/07 07/17 07/29
07/08 . 07/20 07/30
07/09 07/21 07/31

07/10 07/22
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 5 of 60

 

Deposits in Transit

Outstanding Checks and Charges

Adjusted Bank Balance

Book Balance

Adjustments*

Adjusted Book Balance

Deposits

  

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Total Checks and Charges Cleared

AMEX

AMEX

AMEX

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

AMEX

WORLDPAY

WORLD PAY - OLO TENDER
WORLD PAY ~ OLO TENDER
DoorDash Sales HCEL 6.29.20
WORLDPAY

AMEX

Unknown WORLDPAY Variance HCEL
Unknown AMEX Variance HCEL
DoorDash Sates HCEL 6.30.20
WORLDPAY

WORLD PAY - OLO TENDER

ee #8
HCEL RETURNED ITEM, UNCOLLECTED FUN

»

139,216.41 Total Deposits Cleared

06/19/2020

06/20/2020
06/25/2020
06/25/2020
06/26/2020
06/26/2020
06/26/2020
06/27/2020
06/27/2020
06/27/2020
06/28/2020
06/28/2020
06/28/2020
06/29/2020
06/29/2020
06/29/2020
06/29/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020

06/30/2020

630.13

212.79
491.36
4,782.67
112.91
877.46
6,961.94
452.91
197.41
418.77

3,402.51

275,88

194,31
2,075.60
297.42

eft 0.13
eft 0.75
566.96

2,611.88

348.50

0.00

22,773.74

“6,302.81

16,470.93

 

16,470.93

0.00

16,470.93

139,216.41

 
       
 

27.95

531.80

514.13
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 6 of 60

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Generali Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Generali Ledger Entry

General Ledger Entry

Postmates Sales HCEL 6.30.20
AMEX

Unknown AMEX Variance HCEL
Unknown AMEX Variance HCEL
AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCEL 7.01.20
WORLDPAY

Unknown WORLDPAY Variance HCEL
Unknown AMEX Variance HCEL
DoorDash Sales HCEL 7.02.20
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCEL 7.03.20
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

WORLD PAY - GLO TENDER
WORLDPAY

AMEX

AMEX

WORLDPAY

WORLD PAY - OLO TENDER
Unknown WORLDPAY Variance HCEL
Unknown AMEX Variance HCEL
AMEX

WORLDPAY

DoorDash Sales HCEL 7.06.20
WORLD PAY - OLO TENDER
WORLDPAY

DoorDash Sales HCEL 7.07.20
WORLD PAY - OLO TENDER
AMEX

WORLD PAY - OLO TENDER
Postmates Sales HCEL 7.08.20
Postmates Sales HCEL 7.08.20
DoorDash Sales HCEL 7.08.20
WORLDPAY

AMEX

WORLDPAY

WORLD PAY - OLO TENDER
Postmates Sales HCEL 7.09.20

AMEX

06/30/2020
06/30/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/02/2020

07/02/2020

_ 07/02/2020

07/02/2020
07/02/2020
07/02/2020
07/03/2020
07/03/2020
07/03/2020
07/03/2020
07/04/2020
07/04/2020
07/04/2020
07/05/2020
07/05/2020
07/05/2020
07/06/2020
07/06/2020
07/06/2020
07/06/2020
07/06/2020
07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020

eft
eft

eft
eft

eft

eft

309.84
102.37
7.03
4.38
75.51
157.96

431.64

" 2,293.67

7.40
9.83
735.16
2,962.93
183.52
376.58
416.95
2,194.52
368.37
216.22
139.32
1,656.90
283.24
176.27
3,847.28
321.72
12.98
4.35
73.84
2,452.75
381.69
332.59
2,168.44
885.12
138,34
101.84
298.91
492.47
23.74
317.20
2,148.36
59.94
3,087.76
261.03
93.90

133.72
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

DoorDash Sales HCEL 7.09.20
WORLD PAY - OLO TENDER
AMEX

DoorDash Sales HCEL 7.10.20
Postmates Sales HCEL 7.10.20
WORLDPAY

AMEX

WORLDPAY

WORLD PAY - OLO TENDER
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

Unknown WORLDPAY Variance HCEL

WORLD PAY - OLO TENDER

-WORLDPAY

Postmates Sales HCEL 7.13.20
Postmates Sales HCEL 7.13.20
Postmates Sales HCEL 7.13.20
Unknown WORLDPAY Variance HCEL
Unknown WORLDPAY Variance HCEL
DoorDash Sales HCEL 7.14.20

West Side 427000691 HCEL
Unknown WORLDPAY Variance HCEL
DoorDash Sales HCEL 7.15.20
Postmates Sales HCEL 7.15.20
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

CASH DEPOSIT

WORLDPAY

DoorDash Sales HCEL 7.16.20
WORLD PAY - OLO TENDER

Interco CASH

DoorDash Saies HCEL 7.17.20
WORLDPAY

AMEX

Postmates Sales HCEL 7.17.20
WORLD PAY - OLO TENDER

AMEX

WORLDPAY

WORLD PAY - OLO TENDER

AMEX
WORLDPAY

Unknown WORLDPAY Variance HCEL

07/09/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/11/2020
07/11/2020
07/11/2020
07/12/2020
07/12/2020
07/12/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/14/2020
07/14/2020
07/14/2020
07/14/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/18/2020
07/18/2020
07/18/2020
07/19/2020
07/19/2020

07/20/2020

Page 7 of 60

245.75

81.31
160.68
48.80
3,601.38
111.25

5,676.14

308.63

4,031.19

eft 4.26
102.04

1,187.81

43,07

102.33

90.55

eft 16.33
eft 1.76
238.83

1,520.00

eft 6.20
449,29

110.29

40.55

209.84

111.61

327.19
548.87
329.26
eft 684.68
670.76
3,149.20
180.26
25.44
256.87
173.96
2,918.97

222.20

3,586.60

eft 68.59

523.71

374,31

502.20

43.00

382.64
Case:20-01947-jwo Doc #:327-2 Filed

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General.Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Unknown WORLDPAY Variance HCEL
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

Postmates Sales HCEL 7.20.20
DoorDash Sales HCEL 7.20.20
Postmates Sales HCEL 7.20.20
Unknown WORLDPAY Variance HCEL
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

DoorDash Sales HCEL 7.21.20
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

Postmates Sales HCEL 7.22.20
DoorDash Sales HCEL 7.22.20
Unknown AMEX Variance HCEL
WORLDPAY

DoorDash Sales HCEL 7.23.20
Postmates Sales HCEL 7.23.20
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

Postmates Sales HCEL 7.24.20
GRUBHUB Sales HCEL 7.24.20
WORLD PAY - OLO TENDER
AMEX ,
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

AMEX

WORLDPAY

WORLD PAY - OLO TENDER
Unknown WORLDPAY Variance HCEL
Unknown WORLDPAY Variance HCEL
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

DoorDash Sales HCEL 7.27.20
Postmates Sales HCEL 7.27.20
WORLDPAY

WORLD PAY - OLO TENDER

Postmates Sales HCEL 7.28.20

: 09/23/2020

07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/25/2020
07/25/2020
07/25/2020
07/26/2020 ©
07/26/2020
07/26/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/28/2020
07/28/2020

07/28/2020

Page 8 of 60

eft 3.40

135.01
2,241.36

81.92

59.91

17.03

eft 46.52
96.04

414.57
2,208.13
497.74

271.22

265.02

2,928.10

75.17

286,97

eft 16.30
2,874.82
396.49

16.41

278,32

151.58

4,307.89

37.24

1,153.84

4,758.22
290.02

467.79

785.78
4,657.60

491.41

eft 4.26
eft 21.61
46.16

255.42

3,055.98
365.87

133.70
3,269.86
483.36

27.26

398.58

536.97

362.94
Case:20-01947-jwo Doc #:327-2 Filed

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

Total Deposits

  

General Ledger Entry
General Ledger Entry

Henry A. Fox Sates Co.

Checks and Charges

DoorDash Sales HCEL 7.28.20
AMEX

Unknown AMEX Variance HCEL
WORLDPAY

DoorDash Sales HCEL 7.29.20

“AMEX

WORLD PAY - OLO TENDER

Postmates Sales HCEL 7.29.20

Unknown AMEX Variance HCEL

Unknown WORLDPAY Variance HCEL
WORLDPAY

DoorDash Sales HCEL 7.30.20
Postmates Sales HCEL 7.30.20
AMEX

WORLD PAY - OLO TENDER
AMEX

DoorDash Sales HCEL 7.31.20
GRUBHUB Sales HCEL 7.31.20
WORLDPAY

WORLD PAY - OLO TENDER
Postmates Sales HCEL 7.31.20
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

: 09/23/2020 Page 9 of 60

07/28/2020 1,897.58
07/28/2020 117.79
07/29/2020 eft 79,18
07/29/2020 3,022.04
07/29/2020 737.06
07/29/2020 254.67
07/29/2020 319.82
07/29/2020 19.10
07/30/2020 eft 113.83
07/30/2020 eft 4.11
07/30/2020 2,849.60
07/30/2020 511.76
07/30/2020 103.25
07/30/2020 121.88
07/30/2020

07/31/2020 215.31
07/31/2020 503.85
07/31/2020 592.65
07/31/2020

07/31/2020 453.69
07/31/2020 101.10
08/01/2020

08/01/2020 327.81
08/01/2020 832.23
08/02/2020 491.37
08/02/2020 268.82
08/02/2020

139,216.41

EIEIO OSU GRE EUR ASSEN
HCEL RETURNED ITEM, UNCOLLECTED FUNDS, ACCIDENT FUND: 06/16/2020

Interco CASH

Alliance Beverage Distributing LLC

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Interco CASH

Unknown WORLDPAY Variance HCEL
Unknown WORLDPAY Variance HCEL
Unknown AMEX Variance HCEL
Unknown WORLDPAY Variance HCEL
Interco CASH

Interco CASH

Unknown WORLDPAY Variance HCEL

Unknown WORLDPAY Variance HCEL

06/29/2020 eft 17,521.24
06/30/2020 eft 77.40
06/30/2020 eft 113.80
06/30/2020 eft 3,634.77
06/30/2020 eft 90.08
06/30/2020 eft 1,61
06/30/2020 eft 19.88
07/01/2020 eft 27.56
07/01/2020 eft 3,829.90
07/02/2020 eft 3,400.48
07/02/2020 eft 16.43
07/03/2020 eft 13.78

428.20

5,973.76

7,243.82

4,929.73

22,773.74

  

27.95
Case:20-01947-jwo Doc #:327-2 Filed

General Ledger Entry

General Ledger Entry

Interco CASH

Unknown AMEX Variance HCEL

Alliance Beverage Distributing LLC -

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Imperial Beverage

OLo

Unknown AMEX Variance HCEL
Interco CASH

Unknown AMEX Variance HCEL
WorldPay Monthly Charges - P7 2020
Interco CASH

Vantiv Monthly Charges - P7 2020
Unknown AMEX Variance HCEL

Interco CASH

Alliance Beverage Distributing LLC

fintech

Imperial Beverage
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Dan Henry

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Interco CASH
Unknown AMEX Variance HCEL
Interco CASH
Interco CASH

Unknown AMEX Variance HCEL ©

Interco CASH
Unknown AMEX Variance HCEL
Interco CASH
Unknown AMEX Variance HCEL
Unknown AMEX Variance HCEL

Mercantile Monthly Bank Charges - P7 2020

Alliance Beverage Distributing LLC

Imperial Beverage
General Ledger Entry
Michigan Dept of Treasury
General Ledger Entry

Red Tap Solutions
Comcast

Restaurant Technologies, Inc
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

Henry A. Fox Sales Co.

Interco CASH

Unknown AMEX Variance HCEL

Unknown AMEX Variance HCEL

Interco CASH

Interco CASH

Positive Solutions Support - Monthly Transact on P7
Unknown WORLDPAY Variance HCEL

Interco CASH

Alliance Beverage Distributing LLC

: 09/23/2020 Page 10 of 60

07/03/2020
07/03/2020
07/03/2020
07/04/2020
07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/10/2020
07/10/2020
07/13/2020
07/13/2020
07/13/2020
07/14/2020
07/14/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/17/2020
07/17/2020
07/20/2020
07/20/2020
07/20/2020

07/20/2020 -

07/21/2020
07/21/2020
07/22/2020
07/22/2020
07/23/2020

07/23/2020

eft
eft
EFT
eft
eft
eft
eft
eft
eft
eft
eft

EFT

EFT
eft
EFT

EFT

eft
eft
eft
eft

eft

. EFT

EFT
eft
4265
eft
eft
eft
EFT
eft
eft
eft
eft
eft
eft
EFT

EFT

3,728.50
2.61
59,00
0.03
7,660.75
5.86
1,981.84
3,379.24
268.39
0.78
2,579.04
855.00
230.00
69.00
37,32
283.35
2,258.37
23.18
3,493.71
14,576.49
3.46
401.90
3,892.39
54.62
659.07
2.24
20.53
80.67
182.15
279.00

301.37

43.08
1,800.00
39.95
1,093.33
6.10
5,643.01
6,404.02
623.00
44.52
3,126.13
47.40

55.80

6,274.86
Case:20-01947-jwo Doc #:327-2 Filed

Imperial Beverage
West Side Beer Distributing

Imperial Beverage

General Ledger Entry Unknown AMEX Variance HCEL
General Ledger Entry Unknown AMEX Variance HCEL
General Ledger Entry Interco CASH

Imperial Beverage

General Ledger Entry Unknown AMEX Variance HCEL
General! Ledger Entry . Interco CASH

General Ledger Entry Unknown AMEX Variance HCEL
General Ledger Entry Unknown AMEX Variance HCEL
General Ledger Entry Interco CASH

Géneral Ledger Entry Unknown WORLDPAY Variance HCEL
General Ledger Entry Interco CASH

General Ledger Entry Interco CASH

General Ledger Entry Unknown AMEX Variance HCEL
General Ledger Entry Interco CASH

Alliance Beverage Distributing LLC

Red Tap Solutions

Imperial Beverage

General Ledger Entry Interco CASH

Total Checks and Charges

: 09/23/2020 Page 11 of 60

07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/24/2020
07/24/2020
07/25/2020
07/26/2020
07/27/2020
07/27/2020
07/28/2020
07/29/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/31/2020

07/31/2020

eft
EFT
EFT
eft
eft
eft
Voided - EFT
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
EFT
eft
EFT
eft

54.05

179.00

31.30
13.57

3,659.37

12.52
1,543.42
63.51
25.90
19,146.61
1.05
5,990.47
4,623.87
47,35
2,580.45
489.85
900.00
376.80

4,434.22

139,216.41

128.00

-128.00

6,302.81
MGMOSTMTN 20080 1-16658-00h

Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

8610 Byron Centar Ave, SW
Wyoming, Wl ap51e

 

Return Service Requested
Mercantile ~
Bank of Hishigan i / 7001

HOPCAT- INDIANAPOLIS, LLC
35 OAKES ST SW STE 400
GRAND RAPIDS, MI 49503

COMMERCIAL ANALYSIS CHECKING ACCOUNT

06/30/20 . 07/31/20

Page:

Page 12 of 60

tof4

Statement Date: 07/34/2020
Primary Account: XXXXXX3840

Documents:

a

Period: 08/30/20 to 07/31/20

Ee
<T> 30-6
0
8

pitoneroltis tO

104,783.08 (129)

99 © OO Rett

104,753.08 (45)

 

Date

07/01
07/04
07/01
07101
07/02
07/02
07/02
07/62
07/02
07/03
07/03
07/03
07/03
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/07
07/07
07/07
07/07
O7/07
07/08
O7/08
07/08
07/08
7/09
07/09
07/09

Description
American Express Settlement XXXXXX8408

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
Doordash, inc. 6280 North St-O8b3q3y4febs

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Asnerican Express Settlement XXXXXX84093

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Zink Distributin Fintecheft XX-XXX7970

Doordash, inc. 6280 North St-YOxSySf1z2k3

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
American Express Settlement XXXXXX8409

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Doordash, Inc. 6260 North St-E1i4q5iscSx8

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX8409

Comb. Dep. 5/3 Bankcard Sys Worldpay Cornb. Dep. Term

Comb. Dep. 6/3 Bankcard Sys Worldpay Comb. Dep. Term

Doordash, inc. 6280 North St-JGréc9i0l1a9

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

American Express Settlement XXXXXX8409

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Posimates Inc. 1060 Jun 2 St-Sad6k0adw7w0

DOoordash, inc. 6280 North St-Eiwés2taxGed

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Postmates inc. 1060 Jul 6 St-Udz909k7I9e6

American Express Settlement XXXXXX8409

Doordash, inc. 6280 North SL-ESyim4r0o05e8

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Posimates inc. 1060 Jul 7 St-XOy6i3mix7tS

American Express Settlement XXXxXxx8409

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

 

Amount
53.58
430.27
$42.26
2,270.40
45.02
200.85
401.00
1,338.17
2,250.83
' $6.95
440.08
964.68
2,198.05
91.36
433.49
201.39
27254
636.17
41,820.72
2,191.08
3,784.39
207.52
322,88
617.54
1,882.57
2,031.20
69.20
73.84
892 32
4,080.88
48.10
64.79
85.84
MGMOSTMTN 200807-16868-0002

 

Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

HOPCAT.. NDIANAPOLIS, LLC
35 OAKES ST Sw STE 400
GRAND RAP DS, MIE 49503

Mercantile

Bank of Michigan

Page 13 of 60

Page: 2 of 4
Statement Date: 07/34/2020
Primary Account XXXXXX3840

 

Date
07/09
07/08
077140
O7f0
07/40
07718
O76
O7/413
G7 /13
07/13
O7/13
07/13
07/43
D773
OF/A3
O7/43
O73
O7/43
O7/13
07/14
o7/14
07714
O74
07/45
O7/75
O78
O7/18
O75
O7/15
O7/15
O7H6
O76
O76
O76
07/16
O7AG
OTF
07/17
O7NT
O77?
QFAT
07/20
O7/20
07/20
07/20
0Q7/20
07720
O7/20
07/21
O7721
OF 22
O7/22
07/22
07/22
o7/23
07/23
87/23
07/23.
O7/23

Description

Doordash, Inc. 6260 North St-E8x9g1x9c4ra

Comb. Dap. Worldpay Worldpay Comb. Dep. Term
American Express Settlernent XXXXXX8403

FPostmates Inc. 1060 Jul 8 St-J007d4k9i1f0

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Terr; RR
Doordash, inc. 6280 North St-W2i9oGc5s4da

Comb. Dep. Worldpay Worldpay Comb. Dep. Tern [I
American Express Settlement XXXXXxX8409

Posimates inc. 1060 Jul 9 St-AQuox2yicdc8

Postmates Inc. 1060 Jul 1 St-D6r8bSb9udhs

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term [I
American Express Settlement XXXXXx8409

Posimates inc. 1060 Jul 1 St-EQd3v5z4b6z7

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. 6/3 Bankcard Sys Worldpay Comb. Dep. Term

Doordash, inc. 6280 North St-L4u6t3coksiS

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

American Express Settlement XXXXXX8408

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ten iia
Doordash, inc. 6280 North StewWibSffu7note

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
American Express Settlement XXXXXX8409

Posimates inc. 1060 Jul 1 Si-Gan4dSx8e3x6

Corb. Dep. 8/3 Bankcard Sys Worldpay Comb. Dep. Ter iii
Posimates inc. 1060 Jul 1 St-O8iGeSi4xdz2

Dooriash, Inc. 6280 North St-Adb 1t9hSisit

Transfer From Cort Analysis Ck Account 4777

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
American Express Settlement XXXXXX8409

Postmates Inc. 1060 Jul 1 St-W6h9l1e3k8k9 .
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Doorlash, Inc. 6280 North St-O4y6g8t9x3p7

Cavalier Distrib Fintecheft XX-XXX7970

Comb. Dep. Worldpay Worldpay Corb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXx8409

Posimates Inc. 1060 Jul 1 St-F2bGg3n8d510

Doordash, Inc. 6280 North St-U2q0b9x0h720

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
American Express Settlement XXXXXX8409

Posimates inc. 1060 Jul 1 St-P1foxod6/1/3

Postmates Inc. 1660 Jul 1 St-OOd8itlicSy5

American Express Settlement XXXXxX8409

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ton iii
Doordash, Inc. 6280 North St-GOz5e$r4r4c2

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Crafiroads Bever Fintecheft XX-XXX7870
Doordash, inc. 6280 North St-l8e7y8w2b8x1
Doordash, Inc. 6280 North St-JSp0ast7q1f7

Corns. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dap. Term

Comb, Dep. Worldpay Worldpay Comb. Dep. Term

Postmates inc. 1060 Jul 2 SLE 1I6q2f6fa

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Doordash, inc. 6280 North St-Loboo8niytht

American Express Settlement XXXXXX8409

Comb. Dep. Worldpay Worldpay Comb. Dep. Term [I

 
  
 
 

1,977.13
' 2,570.36
2,692.35
44,37
52.60
1,709.18
1,715.15
79.82
90.08
197.86
244.41
688.64
1,520.84
1,673.89
16.08
36.27
61.05
443.23
455.01
1,836.16
75.22
105.29
124.58
898.42
2,166.27
46.09
59.06
165.89
166.53
190.62

488.53 .
576.66
55.00
1,464.30
501.01
2,012.22
2,441.55
9,706.47
28.93
471.80
338.47
778.98
1,583.72
MGMCSTMTN 200801-16686-0003

 

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 14 of 60

HOPCAT.. NDIANAPOLIS, LLC
35 CAKES 37 SW STE 400
GRAND RAP DS, Mi 49503

Mercantile
Sank of Michigan

 
 

Date
07/24
O7/24
07/24
07/24
O7/24
07/24
07/27
07/27
07/27
O7/27
O7/27
O27
07/27
O77
07/27
07/27
07/27
07/28
07/28
07/28
07/28
07/28
07/29
07728
07/29
07/29
07/29
0780
077/30
07730
07/50
07/30
07/317
07/31
07/31
07/31
O7/31

 

Date
07/01
o7/02
07/03
o7/06
07/06
07/06
07/07
O7/07
07/08
07/08
O7/D08
07/08
O7/09
07/09
07/09
07/09
07/70
O7/10

  

Description
Doordash, inc. 6280 North St-Séu 1e0cSp3is

American Express Settlement XXXXXx8409

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ten
Postmates inc. 1060 Jul 2 St-G5t9p903/418

Grubhub Ine Jul Achy 20072422hbidbfj

Comb. Dap. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. ee
American Express Settlement XXXXXxX8409

Postmates inc. 1060 Jul 2 St-F1q8kSb8fda7

Posimates Inc. 1060 Jul 2 St-V4o7t6z4n9n2

Postmates inc. 1060 Jul 2 St-Fap5z25q9q306

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. 5/3. Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX8409
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
American Express Settlement XXXXXX8409

Comb. Dep. Worldpay Worldpay Comb. Dep. Ten
Doordash, Inc. 8280 North St-M2!9z0k3g1b1

Camb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ten
American Express Settlement XXXXXxX8409

Postmates Inc. 1060 Jul 2 St-P8o5ctbgetw2

Posimates inc, 1060 Jul 2 St-C4stc3més4t5

Doordash, inc. 6280 North St-E8i3pSc8fiw

Comb, Dep. Worldpay Worldpay Comb. Dep. Ten
American Express Settlement XXXXXxX8409

Postmates inc. 1060 Jul 2 SE-GSr2i4u0p 115

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Doordash, Inc. 6280 North St-Q2ttaScSe2ds

Comb. Dep. Worldpay Worldpay Comb. Dep. Term [iN
American Express Settlement XXXxxx8409

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
Grubhub Inc Jul Actvty 20073 129nbidbfj

Doordash, Inc. 6280 North St-ZivSe7i0r912

Comb. Dep. Worlipay Worldpay Comb, Dep. Tern i

   
  

Description
Transfer To Comi Analysis Ck Account 4777
Transfer To Corl Analysis Ck Account 4777
Transfer To Com! Analysis Ck Account 777
Restaurant Techn Cash Conc
Mithchgs Worldpay Merch Bankcard
Transfer To Coml Analysis Ck Account
Biling Vantiv_intg_pyrt Merch Bankear
Transfer To Comi Analysis Ck Account
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
South Broad Ripp Fintecheft XX-XXX7970
Transfer To Comi Analysis Ck Account [4777
Fintech.net Fintecheft XX-XX7970

Olo - Help@olo.c Purchase Denise Willison

Zink Distributin Fintecheft XX-XXX7970

Indiana City Bre Fintecheft XX-xxx7970

Transfer To Comi Analysis Ck Account ATTT
Pax Verum Brewin Fintecheft XX-XXX7970
Transfer To Com Analysis Ck Account |N4777

  

Hopcat indianapolis
ATT

Hopcat indianapolis - Ecomm
7

Page:
Statement Date:
Primary Account:

 
  
 
     
  
  

30f 4
07/31/2020
XXXXXX3840

 

Amount
13,75
73.83

123.66
142.48
817.16

3,608.13
27.53
$5.65

124.51
124,74
4137.60
479.34
185.17
407.30 —

2,062.53

3,394.39

4,079.17
89.40

433.37

4,803.94

4,817.43
14.45
43.54

123.22
170.16
718.84

1,713.38
47.06
7721

184.34
797 86

1,668.84
14.92
97.65

246.48
983.34
2.217 02

  
   

 

Amount
3,296.51
4,235.87
3,385.76
402.93
840.79
7887.37
109.06
4,682.49
411.383
765.00
1,639.25
37.32
486.00
499.00
200.06
2,228.71
159.00
3,746.00
MGMCSTMTN 200801 -16658-0004

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 15 of 60

Sra, arg Page tot
GRAN RAP OS Tea Statement Date: 07/31/2020

Primary Account: XXXXXX3840

 

      

Date Description / Amount

    
 
   
  
 

07/13 Transfer To Com! Analysis Ck Account 4777 8,573.11
07/14 Transfer To Com! Analysis Ck Account 4777 3,521.27
07/15 Commercial Service Charge 76.17
07/15 Monarch Beverage Fintecheft XX-XXX7970 192.00
07/15 Intax In Fab Tax 927.71
07/15 Intax In Sales/Use Tax 3,299.36
07/16 Monarch Beverage Fintecheft XX-XXX7970 289.00
07/16 Transfer To Coml Analysis Ck Account 4777 2,558.80
07/17 Monarch Beverage Fintecheft XX-XXX7970 1,105.00
07/17 Transfer To Coml Analysis Ck Account 4 777 2,261.78
07/20 The Guardian Bre Fintecheft XX-XxXX7970 200.00
07/20 Positive Solutio Support 553.00
07/20 Transfer To Com Analysis Ck Account 4777 940.38
07/21 Indiana City Bre Fintecheft XX-XXX7970 200.00
07/21 Transfer To Comi Analysis Ck Account 4777 1,319.30
07/22 Transfer To Com! Analysis Ck Account 4777 14,661.25
07/23 Bright House Net Cable Tv 138.01
07/23 Transfer To Coml Analysis Ck Account 2,763.89
07/24 Transfer To Coml Analysis Ck Account 4,778.71
07/27 Transfer To Com! Analysis Ck Account 10,787.93
07/28 Transfer To Com Analysis Ck Account 3,844.14
07/29 Transfer To Com! Analysis Ck Account 2,780.59
07/30 Zink Distributin Fintecheft XX-XXX7970 109.00
07/30 Monarch Beverage Fintecheft XX-XXX7970 169.00
07/30 Barfly Ven Wildman Business Wul Acct#4236 547.54
07/30 Transfer To Com! Analysis Gk Account 4777 1,819.74
07/31 | Transfer To Coml Analysis Ck Account 4777 3,559.41

     

ate Balance ate Balance ate
07/01 07/13 07/23
07/02 07/14 07/24
07/03 07/15 07/27
07/06 07/16 07/28
07/07 07/17 07/29
07/08 07/20 07/30
07/09 07/21 07/31
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 16 of 60

   

Statement Ending Balance — : — 45.45
Deposits in Transit 11,082.48
Outstanding Checks and Charges ~ -55.90
Adjusted Bank Balance 11,072.03
Book Balance - 11,072.03
Adjustments* 0.00
Adjusted Book Balance 11,072.03

Total Checks and Charges Cleared 143,640.71 Total Deposits Cleared 143,686.16
Deposits

 
          

neral Ledger Entry WORLDPAY 06/15/2020
General Ledger Entry WORLDPAY 06/16/2020 32.70
General Ledger Entry WORLDPAY 06/17/2020 45.78
General Ledger Entry WORLDPAY : 06/19/2020 40.54
General Ledger Entry WORLDPAY 06/20/2020 3,651.57
General Ledger Entry AMEX 06/20/2020 122.01
General Ledger Entry WORLDPAY 06/21/2020 2,383.52
General Ledger Entry AMEX 06/21/2020 32.63
General Ledger Entry WORLDPAY 06/22/2020 . 3,041.17
General Ledger Entry AMEX 06/22/2020 49.52
General Ledger Entry AMEX 06/23/2020 254.48
General Ledger Entry WORLDPAY 06/23/2020 2,368.45
General Ledger Entry WORLDPAY . 06/24/2020 2,861.45
General Ledger Entry AMEX . 06/24/2020 25.62
General Ledger Entry WORLD PAY - OLO TENDER 06/25/2020 189.13
General Ledger Entry WORLDPAY , 06/25/2020 2,276.99
Genera! Ledger Entry AMEX 06/25/2020 237.66
General Ledger Entry WORLDPAY 06/26/2020 4,034.21
General Ledger Entry AMEX 06/26/2020 195.50
Genera! Ledger Entry WORLD PAY - OLO TENDER 06/26/2020 416.73
General Ledger Entry AMEX 06/27/2020 184.58
General Ledger Entry WORLDPAY 06/27/2020 5,187.63

General Ledger Entry WORLD PAY - OLO TENDER 06/27/2020 344.73
Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Generali Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

AMEX
WORLDPAY

WORLD PAY - OLO TENDER
DoorDash Sales HCBR 6.29.20
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

Unknown WORLDPAY Variance HCBR
Unknown AMEX Variance HCBR
Postmates Sales 6.30.20 HCBR
WORLDPAY ,
AMEX

DoorDash Sales HCBR 6.30.20
WORLD PAY - OLO TENDER
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

DoorDash Sales HCBR 7.01.20
HCBR RETURNED ITEM, UNCOLLECTED FUNDS, ACCIDENT FUND
DoorDash Sales HCBR 7.02.20
HCBR RETURNED ITEM, UNCOLLECTED FUNDS, ACCIDENT FUND
WORLDPAY

Zink 311098 HCIN

WORLD PAY - OLO TENDER
Unknown AMEX Variance HCBR
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

DoorDash Sales HCBR 7.03.20
Unknown AMEX Variance HCBR
WORLD PAY - OLO TENDER
WORLDPAY

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
AMEX

WORLDPAY

DoorDash Sales HCBR 7.06.20
Postmates Sales 7.07.20 HCBR
DoorDash Sales HCBR 7.07.20
AMEX

WORLD PAY - OLO TENDER

WORLD PAY - OLO AMEX

06/28/2020
06/28/2020
06/28/2020
06/29/2020
06/29/2020
06/29/2020
06/29/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/02/2020
97/02/2020
07/02/2020
07/02/2020
07/02/2020
07/02/2020
07/03/2020
07/03/2020
07/03/2020
07/03/2020
07/03/2020
07/04/2020
07/04/2020
07/04/2020
07/05/2020
07/05/2020
07/05/2020
07/06/2020
07/06/2020
07/06/2020
97/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020

Page 17 of 60

eft

eft

eft

eft

eft

91.04
3,484.24
298.15
417.47
130.27
54.78
1,567.53
7.67
0.64
921.25
2,270.40
46.52
1,455.23
200.85
2,250.83
140.08
89.05
842.26
27.95
1,338.17
17.50
2,195.05
401.00
91.30
9.45
138.20
201.39
2,191.09
964.68
3.01
272.54
1,820.72
322.66
3,784.39
214,37
56.14
76,50
2,031.20
636,17
617.54
1,582.57
21.90
85.84

34.88
Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
“General Ledger Entry

General Ledger Entry

WORLDPAY

AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCBR 7.08.20
Postmates Sales 7.08.20 HCBR
WORLDPAY

Postmates Sales 7.09.20 HCBR
DoorDash Sales HCBR 7.09.20
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

Unknown AMEX Variance HCBR
DoorDash Sales HCBR 7.10.20
Postmates Sales 7.10.20 HCBR
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

Unknown AMEX Variance HCBR
WORLDPAY

DoorDash Sales HCBR 7.13.20
AMEX

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
Postmates Sales 7.13.20 HCBR
Postmates Sales 7.13.20 HCBR
Postmates Sales 7.13.20 HCBR
Unknown AMEX Variance HCBR
WORLD PAY - OLO TENDER
WORLDPAY

DoorDash Sales HCBR 7.14.20
AMEX

Interco CASH

Unknown AMEX Variance HCBR
Postmates Sales 7.15.20 HCBR
DoorDash Sales HCBR 7.15.26
WORLDPAY

WORLD PAY - OLO TENDER

Postmates Sales 7.15.20 HCBR

07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/11/2020
07/11/2020
07/11/2020
07/12/2020
07/12/2020
07/12/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/14/2020
07/14/2020
07/14/2020
07/14/2020
07/14/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020

07/15/2020

Page 18 of 60

eft

eft

eft

eft

eft

1,080.88
32.00
138.18
592.32
69.20
1,739.59
48.10
922.80
28.98
92.67
2,289.54
5.55
786.94
53.41
42.00
2,605.36
260.17
1,977.13
85.31
179,06
52.60
2,692.35
45.61
14,21
1,715.15
367.26
62.42
20.17
197.86
83.35
141.26
58.81
1.79
61.05
1,673.59
1,709.15
16,72
1,520.84
13.56
244.41
688.64"
1,836.16
75.22

90.08
Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

AMEX

Unknown AMEX Variance HCBR
Unknown AMEX Variance HCBR
AMEX

Postmates Sales 7.16.20 HCBR
WORLDPAY

WORLD PAY - OLO TENDER
DoorDash Sales HCBR 7.16.20
Cavalier HCIN
WORLD PAY - OLO AMEX
DoorDash Sales HCBR 7.17.20
AMEX

WORLD PAY - OLO TENDER
Postmates Sales 7.17.20 HCBR
WORLDPAY

WORLDPAY

AMEX

WORLD PAY - CLO AMEX
AMEX

WORLDPAY

Unknown WORLDPAY Variance HCBR
Postmates Sales 7.20.20 HCBR
Postmates Sales 7.20.20 HCBR
AMEX

DeorDash Sales HCBR 7.20.20
WORLDPAY

DoorDash Sales HCBR 7.21.20
AMEX

WORLD PAY - OLO TENDER
Craftroads IR HCIN
WORLDPAY

Unknown AMEX Variance HCBR
Unknown WORLDPAY Variance HCBR
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCBR 7.22.20
WORLD PAY - OLO TENDER
Postmates Sales 7.23.20 HCBR
DoorDash Sales HCBR 7.23.20
AMEX

WORLDPAY

WORLDPAY

AMEX

07/15/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/18/2020
07/18/2020
07/18/2020
07/19/2020
07/19/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/24/2020
07/24/2020

Page 19 of 60

109.00

eft 22.09
eft 16.08
114.07

36.27

2,166.27

190.62

443.23

455,01

57.73

898.42

245.81

561.23

121.58

4,970.66

368.97

47.52

63.77

2,849.65

eft 15.43
59.06

165.89

99.03

488.53

1,806.95
1,464.30

26.34

171.80

55.00

2,012.22

eft 0.96
eft 2.07
1,583.72

75.81

123.66

501.01

27.53

28.93

338.47

67.78

3,608.13
2,062.53

279.02

3,094.62
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Genéral Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

DoorDash Sales HCBR 7.24.20
GRUBHUB Sales 7.24.20 HCBR
WORLD PAY - OLO TENDER
Postmates Sales 7.24.20 HCBR
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
Unknown AMEX Variance HCBR
Postmates Sales 7.27.20 HCBR
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

Postmates Sales 7.27.20 HCBR
Postmates Sales 7.27.20 HCBR
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

DoorDash Sales HCBR 7.28.20
Unknown AMEX Variance HCBR
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

DoorDash Sales HCBR 7.29.20
Postmates Sales 7.29.20 HCBR
Postmates Sales 7.29.20 HCBR
Unknown AMEX Variance HCBR
DoorDash Sales HCBR 7.30.20
AMEX

WORLDPAY

Postmates Sales 7.30.20 HCBR
WORLDPAY

DoorDash Sales HCBR 7.31.20
GRUBHUB Sales 7.31.20 HCBR
WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

WORLDPAY

WORLD PAY - OLO TENDER

AMEX

07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/25/2020
07/25/2020
07/25/2020
07/26/2020
07/26/2020
07/26/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/28/2020
07/28/2020
07/28/2020
07/28/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
97/30/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
08/01/2020
08/01/2020
08/01/2020
08/01/2020
08/02/2020
08/02/2020
08/02/2020

Page 20 of 60

13.75
817.16
185.17
142.48
140.48

4,079.17

179.34

3,394.39

137.79

89.40

eft 65.65
124.51

14.45

1,803.94

45.00
124.74
137.60

1,713.38

154.31

48.61

1,817.43

eft 43.54
97.65

1,568.84

15.49
715.84
170.16
123.22

eft 47.06
797.86

40.21

2,217.02

77,21

983.34

246.48

87.43

4,619.67

3,390.62

5.46
251.86

359.01

3,740.43
130,47

110.01
Case:20-01947-jwbo Doc #:327-2 Filed: 09/23/2020 Page 21 of 60

Total Deposits

 

 

Cross Roads Brewing Co

General Ledger Entry
Monarch Beverage

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Restaurant Technologies, Inc

General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Checks and Charges

BRS z RY Ree? e fi es es
edger Entry WorldPay Monthly Charges - P6 2020

Interco CASH

Interco CASH

Unknown AMEX Variance HCBR

Unknown AMEX Variance HCBR

Interco CASH

Interco CASH

Unknown AMEX Variance HCBR

Interco CASH

HCBR ACCIDENT FUND ONLINE PAY
HCBR ACCIDENT FUND ONLINE PAY

Interco CASH

Interco CASH
Vantiv Monthly Charges - P7 2020
WorldPay Monthly Charges - P7 2020

Unknown AMEX Variance HCBR

South Broad Ripple Brewing Co

General Ledger Entry
General Ledger Entry
Zink Distributing
Indiana City Brewing
OLO

fintech

General Ledger Entry

Pax Verum Brewing Co.

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Monarch Beverage

General Ledger Entry
Monarch Beverage

Monarch Beverage

General Ledger Entry

Interco CASH

Unknown WORLDPAY Variance HCBR

Interco CASH

Interco CASH

Unknown AMEX Variance HCBR

Interco CASH

Interco CASH

Unknown AMEX Variance HCBR

Mercantile Monthly Bank Charges - P7 2020

Unknown WORLDPAY Variance HCBR

Interco CASH

Interco CASH

06/05/2020
06/29/2020
06/29/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020
07/01/2020
07/02/2020
07/02/2020
07/03/2020
07/03/2020
07/03/2020
07/06/2020
07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/10/2020
07/10/2020
07/12/2020
07/13/2020
07/14/2020
07/14/2020
07/15/2020
07/15/2020
07/15/2020
07/16/2020
07/16/2020
07/17/2020
07/17/2020

EFT
eft
eft
eft
eft
eft
eft
eft
eft

eft
eft
eft
eft
eft
eft
EFT
eft
eft
EFT
EFT

eft
eft
EFT
eft
eft
eft
eft
eft
eft
eft
EFT
eft
EFT
EFT

eft

143,686.16

75.00
32,029.37
409.00
5,075.19
2.56

1.50
3,296.51
4,235.87
4.71

3,385.76

17.50
7,887.37
402.93
4,652.49
109.00
840.79
0.16
165.00
1,639.25
11.99
199.00
200.00
186.00
37.32
2,228.71
159.00
3,140.00
1.24
8,573.11
3,521.27
0.57
76.17
35.00
192.00
2,558.80
289.00
1,105.00

2,261.78

11,082.48

 
     

27.95
Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

General Ledger Entry

The Guardian Brewing Co.

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Indiana City Brewing
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Bright House Networks
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Zink Distributing

Genera! Ledger Entry

Wildman Uniform & Linen

Monarch Beverage

General Ledger Entry

Total Checks and Charges

Unknown AMEX Variance HCBR

1060 Sales and Use Tax Payment
1060 Sales and Use Tax Payment
Unknown AMEX Variance HCBR
Unknown AMEX Variance HCBR

Interco CASH

Interco CASH

Positive Solutions Support - Monthly Transact on P7
Unknown WORLDPAY Variance HCBR

Unknown WORLDPAY Variance HCBR

Unknown WORLDPAY Variance HCBR

Interco CASH

Unknown WORLDPAY Variance HCBR

Interco CASH

Unknown AMEX Variance HCBR
Unknown AMEX Variance HCBR
Unknown WORLDPAY Variance HCBR
Interco CASH

Interco CASH

Unknown AMEX Variance HCBR
Interco CASH

Interco CASH

Interco CASH

Interco CASH

07/17/2020
07/20/2020

07/20/2020

* 07/20/2020

07/20/2020
07/20/2020
07/20/2020
07/21/2020
07/21/2020
07/21/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/24/2020
07/27/2020
07/28/2020
07/28/2020
07/29/2020
07/30/2020

- 07/30/2020

07/30/2020
07/30/2020
07/31/2020

Page 22 of 60

eft
EFT
eft
eft
eft
eft
eft
EFT
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
EFT
eft
eft
EFT
eft

6.00
200.00

3,299.36

927.71,

0.28
2.52
940.38
200.00
1,319.30
553.00
2.23
4.60
767,99
14,661.25
408.10
2,763.89
138.01
11.68
9.54
15.81
4,778.71
10,787.93
7,11
3,844.14
2,780.59
109.00
1,819.74
547.54
169.00
3,559.41

143,640.71

55.90
MGMCSTMTN 200801-16659-0001

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 23 of 60

$610 Byron Conter Ave. Si
Wyoming, Mi 49619

 

Return Service Requested

Mercantile es

Os O) Lima stea Nm

Sark of Michigan Bae 07001

HOPCAT-DETROIT, LLC
35 OAKES ST SW STE 400
GRAND RAPIDS, MI 49503

YSIS CHECKING ACCOUNT

06/30/20

Date
07/01
07/01
07/01
07/01
07/02
07/02
07/02
07/02
07/03
07/03
07/03
07/03
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/07
07/07
07/07
07/07
07/07
07/08
07/08
07/08
07/08
07/08
07/09
07/09

Description
American Express Settlement XXXXXX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tem iii
Doordash, Inc. Woodward A St-D5j2m0s6p705

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX9489

Doordash, Inc. Woodward A St-Z2g7u3r0u7j1

Comb. Dep. Worldpay Worldpay Comb. Dep. Tern i
American Express Settlement XXXXXX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
Doordash, Inc. Woodward A St-Y4k5g1s7h4x9

Comb. Dep. Worldpay Worldpay Comb. Dep. Term ay
American Express Settlement XXXXXX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX9489
Doordash, Inc. Woodward A St-V2f7q5p6r4u3

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

American Express Settlement XXXXXX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Postmates Inc. 1070 Jun 2 St-K6k6n6r4c2s2

Comb. Dep. Worldpay Worldpay Comb. Dep. Term i
Doordash, Inc. Woodward A St-J306e4i3v9y8

Posimates Inc. 1070 Jul 6 St-O9hOn3n8a2f5

American Express Settlement XXXXXX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ten iii
Doordash, Inc. Woodward A St-E703i1s4c2z7

Comb. Dep. Worldpay Worldpay Comb. Dep. Tern iii
Postmates Inc. 1070 Jul 7 St-V3f1w7z308z4

American Express Settlement XXXXXX9489

Page: 10f4
Statement Date: 07/31/2020
Primary Account: XXXXXX3859
Documents: 0

Period: 06/30/20 to 07/31/20

<T> 30-0

Account: XXXXXX3859

a

163,598.59 (47)

    

Amount
166.10
311.66

1,054.26

1,775.65
268.20
345.02

2,082.24

2,438.44
113.12
404.69

1,128.28

2,235.68

65.88
268.20
281.15
290.19
293.49

1,056.13

1,906.75

2,696.34

3,960.75
186.61
338.43
613.14

2,105.30

3,255.28

44.98
172.32
272,43

1,116.05

1,551.12

97.84
121.86
MGMCSTMTN 200801-16659.0002

 

Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

ROPCAT-DETROM, LLC
35 OAKES ST SW STE 400
GRAND RAP DS, Mi 49503

Mercantile

Sark of MeNiner

  

Date
07/09
07/09
07/03
07/10
07/40
07740
077/70
07/16
07/73
07/13
O7/13
07/13
07/43
O73
O7/13
O7/13
O7/13
O73
G7/73
07/13
O74
07/14
07/94
O74
07795
07/75
Ors15
O75
07/15
O745
07/16
07716
07/16
07/16
07/46
O7/17
O7/47

O7/17.

O77
O77
07/20
07/20
07/20
07/26
07/20
07/20
07/20
07/20
07/20
07/20
07/26
07/26
07/24
07/21
O7/21
07/21
07/22
67/22
07/22

Description
Comb. Dep. 5/3 Bankcard Sys Woridpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Doordash, Inc. Woodward A St-X6k0n1p3b3h2

Posimates Inc. 1070 Jul 8 St-Uég4o01xéeg/3

Comb, Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
American Express Settlement XXXXXX9489

Comb. Dep. Worldpay Worldpay Comb. Dep. Term [jE
Doordash, inc. Woodward A SLASIShiwaz5d1

American Express Sattlamant XXXXxx9489

Posimates inc. 1070 Jul 1 StA2poi9y4q6q7

Postmates Inc. 1070 Jul 1 St-X4r3k1i5n2c0

Postnates Inc. 1070 Jul 9 St-W6u7c2wSed]4

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXx8489
Doordash, inc. Woodward A St-Fis1I0c0g9x7

Corb, Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb, Dep. Worldpay Worldpay Comb. Dep. Term

American Express Settlement XXXXXX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Camb. Dep. Term

Camb. Dep. Worldpay Worldpay Comb. Dep. Term

Doordash, Inc. Woodward A St-G4y8e2n5k4i3

Postmates Inc. 1070 Jul 1 St-U6d3d6d 41717

Postmates inc. 1070 Jul 1 St-i2hned3a8e9ra

American Express Settlement XXXxxx9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term INN
Doordash, inc. Woodward A StLizimaishizd

Comb. Dep. Worldpay Worldpay Comb. Dep. Term [iE
Posimates Inc. 1070 Jul 1 St-Vle7d7y0g1ks

American Express Settlement XXXxXxXX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term i
Doordash, Inc. Woodward A SL-YOt0s8vér3e2

Comb. Dep. Worldpay Worldpay Comb. Dep. Ten
Postmates Inc, 1070 Jul 1 St-G4k7q2miw0x7

American Express Settlement XXXXxXx848¢

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
Doordash, Inc. Woodward A St-R9fw8r6v7d3

Comb. Dep. Worldpay Worldpay Camb. Dep. Tern i
Postmates inc, 1070 Jul 1 St-Fla7usisi2is

Postmates Inc. 1070 Jul 1 St-Y@b3q2r0r7k2

Postmates Inc. 1070 Jul 1 St-SOd9a9fSg6gi

American Express Settlement XXXXXX9489

Comb. Dep. 5/3 Bankcard Sys Wortdpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
Doordash, Inc. Woodward A St-N1y2b5laz7e5

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Woridpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlernent XXXXXX3489

  
  

  
  

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Doordash, Inc. Woodward A St-USgSi7i6jat6
Postmates Inc. 1070 Jul 1 St-x6p7p6mec4i5
American Express Settiernent XXXXxXx8489
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tem a

Page 24 of 60

Page: 2of 4
Statement Date: 07/34/2020
Primary Account: XXXXXX3859

 

320.28
1,592.97
1,649.90

118.75

127 14

127.79

201.27

221.30

476.75

634,67

693.91
4,280.46
2,234.03
4,558.97
4,762 48

132.39

139.40
4,692.14
3,518.56

44.48

163.82

372.66

446.72
1,285.43
2,056.56

o4.46

141.84

342,03
1,289.10
2,907.42

60.25

143.09

387.86
1,465.08
3,117.93

29.77

118.04

148.40

282.40

288.97

421.37

441.79

485.02
1,811.81
4,476,864
5,274.22
5,880.33

565.47

817.34
2,392.42
3,870.95

157.06

280.86

422.48
MGMCOSTMTN 20080 1-16650-0009

 

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 25 of 60

BOPCAT-DETROIMT, LLC
35 OAKES ST SW STE 400
GRAND RAP DS, MI 49503

Mercantile

hank of Michigan

 
 

Date
07/22
07/22
07/23
07/23
07/23
07/23
07/23
07/24
07/24
O7/24
07/24
07/24
07/24
O7/27
07/27
O7/27
07/27
07/27
O7/27
07/27
O7/27
07/27
O7/27
07/27
O7/27
07/28
07/28
07/28
07/28
o7/28
07/29
o7/29
OF/29
07/29
07/29
O77/36
07/30
07/30
07730
07/30
07/30
07/31
07/31
07/31
67/31
07/31
07/31
07/31

Description
Doordash, inc. Woodward A St-YSs0q2y2k3s1

Comb. Dep. Worldpay Worldpay Comb. Dep. Tom iii
Postmates Inc. 1070 Jul 2 St-K6z8kdo405h5

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Terr
American Express Settlement XXXxXX9489

Doordash, Inc. Woodward A St-FiqowSvét7m1

Camb. Dep. Worldpay Worldpay Comb. Dep. Term NE
American Express Settlement XXXXXx9489

Comb. Dep. 5/3 Bankcard Sys Werldpay Comb. Dep. Tern
Posimates Inc, 1070 Jul 2 St-D7pakotagela

Grubhub inc Jul Actvty XXXXXX2276AOKEB

Doordash, Inc. Woodward A St-U6ié6d4kon824

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Posimates inc. 1070 Jul 2 St+-MOa3v 1/9715 :
American Express Settlement XXXXXX9489

Postmates Inc. 1070 Jul 2 StESk7n900Ia68

Postmates inc. 1070 Jul 2 St-D4k6r9e3nGe2

Camb. Dep. §/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. on
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXxx94a9
Doordash, inc. Woodward A St-H9x4g9d022k2
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Eastown Distribu Fintecheft XX-XXX8519

American Express Settlement XXXXXX9489

Comb. Dep. Worldpay Worldpay Comb. Dep. Ten
Doordash, inc. Woodward A St-Biy3a3bicSw4

Postmates Inc. 1070 Jul 2 St-Ate2w8v5s3i5

American Express Settlement XXXxxXx9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tem
Postmates inc. 1070 Jul 2 St-W7r1i0bajoro

Doordash, inc. Woodward A SL-A7b44e5/610

Fabiano Brothers Fintecheft XX-XXX8519

Comb, Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ten
American Exprass Settlement OCKxK9489

Postmates Inc. 1070 Jul 2 St-M5g7uSs6c8h6

Doordash, Inc. Woodward A St-B3r1t3a1j3k8

Comb. Dep. Worldpay Worldpay Comb. Dep. Ten i
Posimates Inc, 1070 Jul 2 St-U8b0a3t2q9n8

American Express Settlement XXXXXxX9489

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Terr
Grubhub inc Jul Actvty XXXXXX2975AOKEB

Doordash, Inc. Woodward A St-H7Ii7w0e0poud

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

   

   
  

Page:
Statement Date:

3 of 4
0713112020

Primary Account XXXXXX3859

 

2,022.64
72.14
347.76
361.49
1,845.12
2,564.26
132.12
233.06
246.06
1,036.66
1,809.72
3,091.58
32.22
45.84
102.39
145.14
339.741
426.67
470.29
832.40
1,733,68
5,505.87
5,998.22
6,376.53
187.14
330.00
353.28
2,038.00
3,398.45
29.88
7E.45
332.16
337.13
1438.02
459.95
175.24
199.82
204.00
1,503.56
3,201,64
156.40
460.80
302.76
508.46 -
1,654.05
2,393.78
2,980.61

 

Date
0727

 

Check No Amount Date Check No Amount
70868 5,905.98 :

* indicates a Gap in Check Number Sequence

Date

Check No

Amount
MGMCSTMTN 200801-16659-0004

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 26 of 60

HOPGAT-DETROIT, LLG Page: 4 of 4
GRAND RAP DS Mie Statement Date: 07/31/2020

Primary Account: XXXXXX3859

 

 
     

ate Description Amount
07/01 Oath Disiributin Fintecheft XX-XXX8519 169.00
07/01 Transfer To Com! Analysis Ck Account 4 777 3,138.67
07/02 imperial Beverag Fintecheft XX-XXX8519 213.90
07/02 Fabiano Brothers Fintecheft XX-XXX8519 ° 358.90

  
     
   
 

4777 4,561.10
4777 ' 3,881.77
Hopcat- Detroit 1,120.10
4777 9,698.78

07/02 Transfer To Coml Analysis Ck Account
07/03 Transfer To Coml Analysis Ck Account
07/06 Mthchgs Worldpay Merch Bankcard
07/06 Transfer To Comi Analysis Ck Account

     

 
 

        
  
  
  

07/07 Eastown Distribu Fintecheft XX-xXX8519 59.80
07/07 _Billng Vantiv_intg_pymt Merch Bankcard Hopcat Detroit - Ecomm 248.81
07/07 Transfer To Coml Analysis Ck Account A777 6,190.15
07/08 Imperial Beverag Fintecheft XX-XXX8519 915.00
07/08 Transfer To Comi Analysis Ck Account 4777 2,241.90
07/09 Fintech.net Fintecheft XX-XXX8519 37,32
07/09 Olo - Help@olo.c Purchase Denise Willison : 230.00
07/09 Ferndale Project Fintecheft XX-XXX8519 245.00
07/09 Transfer To Coml Analysis Ck Account 4777 5,061.11
07/10 Rave Associates, Fintecheft XX-XXX8519 219.00
07/10 Transfer To Comi Analysis Ck Account 4777 3,680.23
07/13 Transfer To Com! Analysis Ck Account 4777 ‘ 15,442.52
07/14 Transfer To Comi Analysis Ck Account 4777 5,382.46
07/15 Commercial Service Charge 81.27
07/15 Transfer To Coml Analysis Ck Account 4 777 4,288.34
07/16 Fabiano Brothers Fintecheft XX-XXX8519 247.40
07/16 imperial Beverag Fintecheft Xx-XXX8519 544.00
07/16 Transfer To Com! Analysis Ck Account 4777 3,983.27
07/17 Red Tap Draught Sale : . 1,400.00
07/17 Transfer To Coml Analysis Ck Account 4 777 3,774.22
07/20 Positive Soiutio Support 780.83
07/20 Transfer To Com! Analysis Ck Account 4777 18,577.63
07/21 Transfer To Coml Analysis Ck Account 4777 7,636.18
07/22 Transfer To Coml Analysis Ck Account 4777 3,980.79
07/23 5 Mile Brewing C Fintecheft XX-XXX8519 245.00
07/23 Transfer To Comi Analysis Ck Account (4 777 4,915.74
07/24 Rave Associates, Fintecheft XX-XXX8519 ‘ 360.00
07/24 Transfer To Com! Analysis Ck Account 4777 . 6,189.20
07/27 Comb. Exc. 5/3 Bankcard Sys Worldpay Comb. Exc. Hop 24.12
07/27 Comb. Exe. 5/3 Bankcard Sys Worldpay Comb. = Hop 48.50
07/27 Transfer To Coml Analysis Ck Account 4777 15,430.39
07/28 Transfer To Comi Analysis Ck Account 4777 6,306.84
07/29 Transfer To Com! Analysis Ck Account 4777 2,212.33
07/30 Transfer To Com! Analysis Ck Account 4777 5,444.18
07/31 Rave Associates, Fintecheft XX-XXX8519 102.00
07/31 Restaurant Equip Cons Coll 41268/C002434 132.50
07/31 Imperial Beverag Fintecheft XX-XXX8519 328.00
07/31 Transfer To Com! Analysis Ck Account 4777 7,564.36

   

ate Balance Date Balance ate Balance
07/01 07/13 07/23
07/02 07/14 07/24
07/03 07/15 07/27
07/06 07/16 — 07/28
07/07 07/17 07/29
07/08 ‘ 07/20 07/30
07/09 07/21 07/34

07/10 07/22
Case:20-01947-jwb Doc #:327-2

Deposits in Transit

 

Outstanding Checks and Charges

Adjusted Bank Balance

Book Balance

Adjustments*

Adjusted Book Balance

Deposits

 

General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Total Checks and Charges Cleared

AMEX

WORLD PAY. - OLO TENDER
AMEX

WORLDPAY

AMEX

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO AMEX
DeoorDash Sales HCDT 6.29.20
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

Unknown AMEX Variance HCDT

Unknown WORLDPAY Variance HCOT

Filed: 09/23/2020 Page 27 of 60

0.00

21,279.33
-17.50
21,261.83
—____
21,261.83
0.00

21,261.83

187,937.44 Total Deposits Cleared 187,937.44

 
     

06/10/2020

06/14/2020 523.46
06/21/2020 98.18
06/25/2020 531,72
06/25/2020 59.61
06/26/2020 3,966.82
06/26/2020 31.68
06/26/2020 : 61.48
06/26/2020 507.64
06/27/2020 20.14
06/27/2020 626.24
06/27/2020 4,643.92
06/27/2020 327.96
06/28/2020 285.69
06/28/2020 5,334.11
06/28/2020 168.03
06/28/2020 72.62
06/29/2020 1,061.75
06/29/2020 3,139.18
06/29/2020 268.20
06/29/2020 171.02
06/30/2020 eft 7.95
06/30/2020 eft 4.51
Case:20-01947-jwb Doc #:327-2 Filed:

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
’ General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

’ General Ledger Entry

Postmates Sales HCDT 6.30.20
WORLDPAY

DoorDash Sales HCDT 6.30.20
WORLD PAY - GLO TENDER

AMEX

Unknown WORLDPAY Variance HCDT
WORLD PAY - OLO AMEX

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

DoorDash Sales HCDT 7.01.20

“AMEX

WORLDPAY

WORLD PAY - OLO TENDER
DoorDash Sales HCDT 7.02.20
Unknown AMEX Variance HCDT
WORLD PAY - OLO AMEX
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
DoorDash Sales HCDT 7.03.20
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

Unknown AMEX Variance HCDT
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCDT 7.06.20
Unknown AMEX Variance HCDT
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

DoorDash Sales HCDT 7.07.20
WORLD PAY - OLO AMEX
Postmates Sales HCDT 7.07.20
Unknown AMEX Variance HCDT
Unknown WORLDPAY Variance HCDT
Unknown AMEX Variance HCDT
Postmates Sales HCDT 7.08.20

AMEX

06/30/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/02/2020
07/02/2020
07/02/2020
07/02/2020
07/03/2020
07/03/2020
07/03/2020
07/03/2020
07/03/2020
07/03/2020
07/04/2020
07/04/2020
07/05/2020
07/05/2020
07/05/2020
07/05/2020
07/06/2020
07/06/2020
07/06/2020
07/06/2020
07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020

09/23/2020 Page 28 of 60

eft

eft

eft

eft

eft
eft

eft

665.14
1,775.65
2,543.14

404.69

355.21

9,53
29.15

268.20

2,438.44
87.24
1,054.26

302.13
2,235.68

290.19
2,082.24

1.28
16.96
50.87

1,930.52

281.15
1,128.28

335.25
2,696.34

141.21

50.89

272.43

3,960.75
14.99
2,105.30

177.37

268.20
1,056.13

1.67
243.82
81.72
1,551.12
3,255.28
43.73
613.14
9.77
8.73
29.11
44.98

329.70
Case:20-01947-jwb Doc #:327-2. Filed:

Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Generali Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

WORLD PAY - OLO TENDER
WORLDPAY

DoorDash Sales HCDT 7.08.20
Unknown AMEX Variance HCDT
AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCDT 7.09.20
Postmates Sales HCDT 7.09.20
WORLDPAY

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
AMEX

DoorDash Sales HCDT 7.10.20
Postmates Sales HCDT 7.10.20
WORLDPAY

Unknown AMEX Variance HCDT
AMEX

WORLD PAY - OLO AMEX
WORLDPAY

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
WORLDPAY

Postmates Sales HCDT 7.13.20
Postmates Sales HCDT 7.13.20
Postmates Sales HCDT 7.13.20
DoorDash Sales HCDT 7.13.20
AMEX

WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO AMEX
DoorDash Sales HCDT 7.14.20
Unknown AMEX Variance HCDT
Unknown AMEX Variance HCDT
Postmates Sales HCDT 7.15.20
Postmates Sales HCDT 7.15.20
DoorDash Sales HCDT 7.15.20
AMEX

WORLD PAY - OLO TENDER

WORLDPAY

07/08/2020
07/08/2020
07/08/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/11/2020
07/11/2020
07/11/2020
07/11/2020
07/11/2020
07/12/2020
07/12/2020
07/12/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/14/2020
07/14/2020
07/14/2020
07/14/2020
07/14/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020

07/15/2020

09/23/2020 Page 29 of 60

eft

eft

eft

eft

221.30
2,541.65
1,116.05

2.72

122.24

498,22
2,543.88

97.84
1,592.97

135.15

634.67

143.21
1,649.90

92.26
2,234.03
7.11
377.24
63.86
4,558.97

139,40
4,777.06

136,28

446.72
1,618.08

201.27

127.79

127.14
1,280.46

365.11

342.03

18.55

387.86

2,056.50
98.12
47.70

3,518.56

2.74
0.24
44.48

163,82
1,285.43

147.27

286.97

2,907.42
Case:20-01947-jwo Doc #:327-2 Filed:

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Unknown AMEX Variance HCDT
Unknown AMEX Variance HCDT
DoorDash Sales HCDT 7.16.20
AMEX

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

Postmates Sales HCDT 7.16.20
Postmates Sales HCDT 7,17.20
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCDT 7,17.20
WORLD PAY - OLO AMEX
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLD PAY - OLO AMEX
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

Unknown AMEX Variance HCDT
WORLD PAY ~ OLO TENDER
Postmates Sales HCDT 7.20.20
Postmates Sales HCDT 7.20.20
WORLDPAY

AMEX

Postmates Sales HCDT 7.20.20
DoorDash Sales HCDT 7.20.20
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
DoorDash Saies HCDT 7.21.20
WORLD PAY - OLO AMEX
Postmates Sales HCDT 7.22.20
DoorDash Sales HCDT 7.22.20
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
Unknown AMEX Variance HCDT
Unknown AMEX Variance HCDT
Postmates Sales HCDT 7.23.20

DoorDash Sales HCDT 7.23.20

07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/18/2020
07/18/2020
07/18/2020
07/18/2020
07/19/2020
07/19/2020
07/19/2020
07/19/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020

09/23/2020 Page 30 of 60

eft 0.22
eft . 19.53
1,289.10

278.48

12.19

485.02

3,117.93

94.48

60.25

4,478.64

119.05

421.37

1,465.09

13.25

5,880.33
555.47
50.52

132,18

422.48

5,276.61

eft 2.84
317.76

118.04

29.77

2,392.42

289.09

148.40

1,511.51
2,022.64

341,96

233.06

3,870.95

30.21

157.06

1,097.75
2,564.26

135.98

339.71

eft 35.04
eft 2.38
72.44

1,845.12

272.08

709.22
Case:20-01947-jwo Doc #:327-2 Filed:

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

AMEX

WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLDPAY

Unknown AMEX Variance HCDT
Postmates Sales HCDT 7.24.20
DoorDash Sales HCDT 7.24.20
AMEX

GRUBHUB Sales HCDT 7.24.20
WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLD PAY

AMEX

WORLDPAY

WORLD PAY - OLO TENDER
WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLDPAY

AMEX

Postmates Sales HCDT 7.27.20
Postmates Sales HCDT 7.27.20
DoorDash Sales HCDT 7.27.20
AMEX

Postmates Sales HCDT 7.27.20
WORLDPAY

WORLD PAY - OLO TENDER
Unknown AMEX Variance HCDT
AMEX

WORLD PAY - OLO AMEX
WORLDPAY

WORLD PAY - OLO TENDER
Eastown Dist 1756812 HCDT
DoorDash Sales HCDT 7.28.20
DoorDash Sales HCDT 7.29.20
Postmates Sales HCDT 7.29.20
Postmates Sales HCDT 7.29.20
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

Unknown AMEX Variance HCDT
Unknown WORLDPAY Variance HCDT
Postmates Sales HCDT 7.30.20
GRUBHUB Sales HCDT 7.31.20

DoorDash Sales HCDT 7.30.20

07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/25/2020
07/25/2020
07/25/2020
07/26/2020
07/26/2020
07/26/2020
07/26/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/28/2020
07/28/2020
07/28/2020
07/28/2020
07/28/2020
07/28/2020
07/28/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020

07/30/2020

09/23/2020 Page 31 of 60

eft

eft

eft

eft

34.22
426.67
12.99
3,091.58
7.54
246.06
1,809.72
326.32
1,036.66
470.29
83.74
5,505.87
446.87
6,376.59
187.11
332.15
12.72
5,996.22
350.49
32.22
102.39
1,133.68
77.64
145.14
2,038.00
175.24
17.76
49.08
156.63

3,201.61

330.00
3,398.45
1,438.02
29.58
337.13
335.52
165,58
2,393.78
4.17
2.00
204.00

508.46

1,503.56

318.61
Case:20-01947-jwo Doc #:327-2 Filed:

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Generali Ledger Entry
General Ledger Entry
General Ledger Entry

Total Deposits

Checks and Charges

  

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Oath Distributing

Imperial Beverage

Great Lakes Beverage Co

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Eastown Distributors
General Ledger Entry
General Ledger Entry
General Ledger Entry

Imperial Beverage

WORLDPAY

AMEX

WORLD PAY - OLO TENDER
Great Lakes J HCDT
Unknown WORLDPAY Variance HCDT
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
DoorDash Sales HCDT 7.31.20
Postmates Sales HCDT 7.31.20
WORLDPAY

AMEX

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

WORLD PAY - OLO TENDER

AMEX

 
 

HCDT ACCIDENT FU

 

Interco CASH
Interco CASH
Unknown WORLDPAY Variance HCDT

Unknown AMEX Variance HCDT

"Unknown AMEX Variance HCDT

Interco CASH

Interco CASH

Unknown AMEX Variance HCDT
Interco CASH

Interco CASH

Interco CASH

Vantiv Monthly Charges - P7 2020

WorldPay Monthly Charges - P7 2020

Interco CASH
Unknown AMEX Variance HCDT

Unknown. AMEX Variance HCDT

07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
08/01/2020
08/01/2020
08/01/2020
08/01/2020
08/02/2020
08/02/2020

08/02/2020

06/10/2020
06/29/2020
06/30/2020
06/30/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/02/2020
07/02/2020

07/02/2020°

07/03/2020
07/03/2020
07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020

09/23/2020 Page 32 of 60

2,950.61
134.77
268.68
159.95
eft 2.44
243.16
5,556.66
516.56
91.43
1,654.05
156.40
7,056.00
337.18
24,38
422.88
5,135.83
390.14
210.39
187,937.44 21,279.33

     

17.50
eft 16,972.76

eft 7,207.48

eft 18.02
eft 1.69
eft 1.16

eft 3,138.67

eft 169.00
eft 213.90
eft 358.90

eft 4,561.10
eft 2.02
eft 3,881.77
eft 9,698.78
eft 6,190.15
eft 248.81
eft 1,120.10
eft 59.80

eft 2,241.90

eft 15.01
eft 0.38
eft 915.00
Case:20-01947-jwb

OLo

Ferndale Project
General Ledger Entry
fintech

General Ledger Entry
Rave Associates
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry

Imperial Beverage

Great Lakes Beverage Co

General Ledger Entry
General Ledger Entry
General Ledger Entry

Interco CASH
Interco CASH

Unknown AMEX Variance HCDT
Interco CASH
Unknown WORLDPAY Variance HCDT

Interco CASH

Mercantile Monthly Bank Charges - P7 2020

Interco CASH

Unknown WORLDPAY Variance HCDT

Interco CASH
Unknown AMEX Variance HCDT

Unknown AMEX Variance HCDT

Michigan Dept of Treasury

General Ledger Entry
Red Tap Solutions

General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

5 Mile Brewing Company

General Ledger Entry
General Ledger Entry
General Ledger Entry
Rave Associates
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Ice Town

Rave Associates

Interco CASH

Interco CASH

Interco CASH

Pos tive Solutions Support - Monthly Transaction P

Interco CASH

Interco CASH
Unknown AMEX Variance HCDT

Unknown WORLDPAY Variance HCDT

Interco CASH

Unknown AMEX Variance HCDT
Interco CASH

Unknown WORLDPAY Variance HCDT
Unknown WORLDPAY Variance HCDT
Interco CASH

Interco CASH

Interco CASH

Unknown AMEX Variance HCDT
Unknown AMEX Variance HCDT
Unknown WORLDPAY Variance HCDT

Unknown WORLDPAY Variance HCDT

07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/10/2020
07/10/2020
07/13/2020
07/13/2020
07/13/2020
07/14/2020
07/15/2020
07/15/2020
07/15/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/17/2020
07/17/2020
07/20/2020
07/21/2020
07/21/2020
07/22/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/24/2020
07/24/2020
07/24/2020
07/27/2020
07/27/2020
07/27/2020
07/28/2020
07/29/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/31/2020
07/31/2020

eft
eft
eft
eft
eft
EFT
eft
eft
eft
eft
eft
eft
eft
EFT
EFT
eft
eft
eft
70660
eft
EFT
eft
eft
eft
eft
EFT
eft
eft
eft
EFT
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft

EFT

Doc #:327-2 Filed: 09/23/2020 Page 33 of 60

230.00
245,00
5,061.11
37.32
3,680.23
219.00
0.30
15,442.52
14.58
5,382.46
81.27
4,288.34
5.03
544.00
247.40
3,983.27
7.20
4.58
5,905.98
3,774.22
1,400.00
18,577.63
7,636.18
780.83
3,980.79
245,00
4,915.74
3.27
23.77
360.00
6,189.20
6.69
15,430.39
24,12
48.50
6,306.84
2,212.33
5,444.18
10.57
15.98
25.97
2.39
132.50

102.00
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 34 of 60

Imperial Beverage 07/31/2020 EFT 328,00

General Ledger Entry Interco CASH 07/31/2020 eft 7,564.36

Ce
Total Checks and Charges 187,937.44 17.50
MGMCSTMTN 200801-16660-0001,

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020

5610 Byron Conte: Ave. Si
Wyoming, Ml 4519

 

Return Service Requested

Mercantile

Sank of Michigan ae 07001

HOPCAT-ANN ARBOR LLC
35 OAKES ST SW STE 400
GRAND RAPIDS, MI! 49503

Page 35 of 60

Page: 1 of 4
Statement Date: 07/31/2020
Primary Account: XXXXXX3877
Documents: 0

Period: 06/30/20 to 07/31/20

E
<T> 30-0
0
0

Account: XXXXXX3877

152,657.85 (137) | 152,657.85 (43)

 

Date
07/01
07/01
07/01
07/01
07/02
07/02
07/02
07/02
07/02
07/03
07/03
07/03
07/03
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/07

' 07/07

07/07
07/07
07/07
07/08
07/08
07/08
07/08
07/08
07/08
07/09

 

Description
American Express Settlement XXXXXX3218

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term i
Doordash, Inc. 311 Maynar St-J2i6k1y5u5k7

Comb. Dep. Worldpay Worldpay Comb. Dep. Tern
American Express Settlement XXXXXX3218

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Imperial Beverag Fintecheft XX-XXX5229

Doordash, Inc. 311 Maynar St-T0z3x8h1w8k4.

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX3218
Doordash, Inc. 311 Maynar St-R7e3u5p1e4f5
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Doordash, Inc. 311 Maynar St-l0u7u1y3z507

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern iii

American Express Settlement XXXXXX3218
American Express Settlement XXXXXX3218

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Woridpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX3218

Doordash, Inc. 311 Maynar St-COd2s6f1n0p2

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. rer
Postmates Inc. 1080 Jul 6 St-T2p3m7g7b0k8

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tem i
American Express Settlement XXXXXX3218

Posimates Inc. 1080 Jun 2 Si-U7h0a2b5g4s1
Doordash, Inc. 311 Maynar St-I3a401y0f8u8

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

 
   
  

  
 
 

 

Amount
19.40
239.84
350.07
2,787.91
84.68
241.70
251.10
814.85
3,192.86
283.57
424.40
527.28
3,060.47
82.69
272.44
292.78
359.09
366.64
783.38
3,439.22
4,556.27
288.61
364.35
1,049.87
3,534.19
5,787.02
16.66
133.57
137.17
345.25
450.06
2,360.02
65.90
MGNCSTMTN 20086 1-16880-Cn02

 

Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

HOPCAT-ANN ARBOR LLG:
35 OAKES ST SW STE 408
GRAND RAP DS, MI 49503
Mercantile
Sank of Michigan:

 
  

Date
07/09
07/08
07/09
07/08
o7/10
O70
O70
O7/16
O70
O7/13
O7/13
OPiS
07/13
O73
O7/43
O7/13
O73
O73
O7AS
07/13
07/13
O7/14
O74
O74
07/14
o7/18
o715
O7/15
O75
O7/15
O75
O7/16
o7/16
O7/16
O7/16
O77
O77
O77
O77
O77
07/20
07/20
O76
07/20
07/20
07/20
07/20
07/20
o7/20
07/20
O74
OF/24
07/24
07/21
07/22
07/22
o7/22
07/22
07/22

 

Description
Posimates inc. 1080 Jul 7 St-CS5e3x9k4z500

American Express Settlement XXXXXX3218

Doordash, Inc. 311 Maynar St-X3hSv2q2y5j4

Comb. Dep. Worldpay Werldpay Comb. Dep. Terr i
Posimates Inc. 1080 Jul 8 St-HOo4x11208x1

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
American Express Settlement XXXXXX3218

Doordash, inc. 311 Maynar SL-TSrOmér6uic7

Comb. Dep. Worldpay Worldpay Comb. Dep. Tern
Posimates Inc. 1080 Jul 9 St-2y4t7o8wobs

Posimates Inc. 1080 Jul 1 St-POpSt6b5i0]7

Posimates Inc. 1080 Jul 1 St-V4z6)2c8s8x5

American Express Settlement XXXXXX3218

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. 6/3 Bankcard Sys Worldpay Comb. Dep. Term

Doordash, inc. 371 Maynar St-Y2h2w4nt k5g6

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
American Express Settlement XXXXXX3218
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
American Express Settlement XXXXXX3218

Doordash, Inc. 311 Maynar St-XGo4h8u02963

Comb. Dep. Worldpay Worldpay Comb. Dep. Term NEE
American Express Settlement XXXXXX3218

Postmates Inc. 1080 Jul 1 St-O7w7fip4y2is

Postmates inc. 1080 Jul 1 St-F0s4v4i4n3s0

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern i
Doordash, Inc. 311 Maynar St-R&e8hOuSc200

Comb. Dep. Worldpay Worldpay Comb. Dep. Pee
Comb. Dep. 5/3 Bankcard Sys Werldpay Comb. Dep. Term

American Express Settlement XXXXXX3218

Doordash, Inc. 311 Maynar St-Céy9v1r3x018

Comb. Dep. Worldpay Worldpay Comb. Dep. Ti ni
Postmates Inc, 1080 Jul 1 St-G7a0b2w6a9r3

American Express Settlement XXXXXX3218

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term EN
Doordash, Inc. 311 Maynar SER ig6x9q1t0v2

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX3218

Postmates Inc. 1080 Jul 1 St-EGe8u8v3n8e9

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Terr ii
Doordash, inc. 311 Maynar St-Tai7x1wésdu4

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern ie
American Express Settlement XXXXXX3218

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

American Express Settlement XXXXXX3218

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tem
Doordash, Inc. 311 Maynar St-J9p2h3iSe2x1

Comb, Dep. Worldpay Worldpay Comb. Dep. Ten ii
Posimates inc. 1080 Jul 2 St-Q909e2f4r7j0

American Express Settlement XXXXXX3218

Doordash, Inc. 311 Maynar St-E2r6p594v3r3

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern
Comb. Dep. Worldpay Worldpay Comb. Dep. Term

   
  

Page 36 of 60

Page:
Statement Date:
Primary Account:

20f 4
07/34/2020
XXXXXX3877

 

Amount
69.08
77.64

1,083.62
3,254.03
6.34
16.70
127,83
731.25
2,717.47
86.88
402.65
144.05
189.84
320.66
354.32
409.14
417.97
926.40
3,692.37
8,857.53
7 348.46
406.72
574.58
1,361.28
2,748.51
38.52
40.82
88.63
300.15
554.66
2,548.72
239.42
335.18
699.34
3,160.03
58.66
463.12
300.43
606.51
2,700.58
22.58
§§.00
87.31
219.45
411.85
450.95
4,004.16
3,607.87
4,397 AS
6,117.75
74.79
504.60
750.22
2,616.85
10.43
98.53
72.70
316.43
2,859.80
MGMCSTMTN 200861-16660-0009

Case:20-01947-jwbo Doc #:327-2 Filed: 09/23/2020 Page 37 of 60

HOPCAT.ANN ARBOR LLC Page: 3 of 4
GRAND RAP Os Ma Statement Date: 07/31/2020

   
 
 

é Primary Account: XXXXXX3877
Mercantile

Bank of Michigars

 

Date Description : ) OO . Amount

07/23 Postmates inc. 1086 Jul 2 St-DSx0g0b1v9c3 31.26
07/23 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tom 88.06
07/23 American Express Settlement XXXXXX3218 321.51
07/23 Doordash, inc. 314 Maynar St-R9z0x027m3n8 644.04
07/23 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 2,913.54
07/24 American Express Settlement XXXXXX3213 : 12.78
07/24 Posimates Inc. 1080 Jul 2 St-Ndoib6@napgss 127.27
G7/24 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tem i 326.59
07/24 Doordash, inc. 311 Maynar St-YOcSi3Karamo 681.26
07/24 Grubhub Inc Jul Actvty 20072422bsjuweu 1,820.19
07/24 Comb. Dep. Worldpay Worldpay Comb. Dep. Ten ii 3,252.33
07/27 Postmates inc. 1080 Jul 2 St-D7t2s317v716 39.97
07/27 Postmates Inc. 1080 Jul 2 St-X6e2fSp3y7d4 $8.03
07/27 Postmates Inc. 1080 Jul 2 S-H4e9gOk0t48 347.84
07/27 Comb. Dep. &/3 Bankcard Sys Worldpay Comb. Dep. Tern i 178.86
07/27 American Express Settlement XXXXXX2218 215.55
07/2? Doordash, inc. 314 Maynar St-Z4d6j6rgj5i2 250,57
O7/27 Comb. Dep. 6/3 Bankcard Sys Worldpay Comb. Dep. Term 313.19
07/27 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 348.56
07/27 American Express Settlement XXKXXX3218 992.78
07/27 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 6,017.86
07/27 Comb. Dep. Worldpay Worldpay Comb. Dep. Term ' $256.37
07/27 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 7,069.49
07/28 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 247.43
07/28 American Express Settlement XXXXXX3218 231.79
07/28 Doordash, Inc. 311 Maynar St-EquSp7e2y4y1 1,229.54
07/28 Transfer From Com Analysis Ck Account 4777 1,846.14
07/28 Comb. Dep. Worldpay Worldpay Comb. Dep. Term i 2,679.44
07/23 Postmates inc. 1080 Jul 2 St-Cés3t0d9qi1u0 63.88
07/29 Pastmates inc. 1080 Jul 2 St-KOnSbam8a7s4 69.22
07/29 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern iia 136.76
07/29 American Express Settlement XXXXXX3218 203.47
07/29 Doordash, Inc. 314 Maynar St-Z7l0dOp4g2té 605.14
07/23 Comb. Dep. Worldpay Worldpay Comb. Dep. Ter iii 2,943.22
07/30 American Express Settlement XXXXXX3218 28.42
07/30 Postmates inc, 1080 Jul 2 St-dxSi9k3I2K6 65.89
07/30 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 79.90
07/30 Doordash, Inc. 311 Maynar St-ABpOcbySi1hd 592.81
07/31 American Express Settlernent XXXXXX3218 §5.20
07/31 Postmates inc. 1080 Jul 2 St-latédigés7n9 106.96
07/31 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern 347.21
07/31 Doordash, Inc. 311 Maynar StAZIBH7HEKBB 367,09
07/31 Rave Associates, Fintecheft Xx-xXX5229 414.00
07/31 Grubhub inc Jul Actvty 20073129bsjuweu 452.80
07/31 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 2,049.55

       

Date CheckNo | Amount Date Check No Amount Date Check No Armount
O78 70489 629434 | i
“Indicates a Gap in Check Nurmber Sequence
MGMCSTMTN 200801-16660-0004

 

Date

07/01
07/02
07/03
07/03
07/06
07/06
07/07
07/07
07/08
07/08
07/09
07/09
07/09
07/09
07/09
07/10
07/13
07/14
07/14
07/14
07/15
O7/15
07/15
07/16
07/16
07/17
07/20
07/20
07/21
07/22
07/23
07/23
07/23
07/23
07/24
07/24
07/27
07/27
07/29
07/30
07/31
07/31

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020

HOPCAT-ANN ARBOR LLC
35 OAKES ST SW STE 400
GRAND RAP DS, MI 49503

Description .
Transfer To Coml Analysis Ck Account
Transfer To Goml Analysis Ck Account

Rave Associates, Fintecheft XX-XXX5229
Transfer To Comi Analysis Ck Account
Mthchgs Worldpay Merch Bankcard
Transfer To Com! Analysis Ck Account
Billing Vantiv_intg_pymt Merch Bankcard
Transfer To Coml Analysis Ck Account
Imperial Beverag Fintecheft XX-XXX5229
Transfer To Com Analysis Ck Account 4777
Fintech.net Fintecheft XX-XXX5229

Olo - Help@oio.c Purchase Denise Willison

O &W, Incorpora Fintecheft XX-XXX5229

Imperial Beverag Fintecheft XX-XXX5229

Transfer To Comi Analysis Ck Account A777
Transfer To Com! Analysis Ck Account 4777
Transfer To Com! Analysis Ck Account 4777
National Wine & Fintecheft XX-XXX5229

State Of Michgwl Liquorsale #xxxxx6455

 

4777
4777

     
 
 
  
  
  
  

   
 

    
  

 
 

 

 
 
     
      
  
  

Transfer To Com! Analysis Ck Account 4777
State Of Michnws Liquorsale #xxxxx5959
Transfer To Coml Analysis Ck Account 4777
Transfer To Com! Analysis Ck Account 4777
Transfer To Coml Analysis Ck Account 4777
Transfer To Coml Analysis Ck Account
Transfer To Comi Analysis Ck Account
O & W, Incorpora Fintecheft XX-XXX5229
Daniel L. Jacob Fintecheft XX-XXX5229
Transfer To Coml Analysis Ck Account 4777
Imperial Beverag Fintecheft XX-XXX5229
4777
Comb. Exc. 5/3 Bankcard Sys Worldpay Comb. Exc. I Hop
Transfer To Com! Analysis Ck Account 4777
Transfer To Coml Analysis Ck Account A777
Imperial Beverag Fintecheft XX-XXX5229

Commercial Service Charge
Imperial Beverag Fintecheft XX-XXX5229
Positive Solutio Support
4777
A777
Transfer To Com! Analysis Ck Account 4777
Rave Associates, Fintecheft XX-XXX5229
Transfer To Coml Analysis Ck Account
Transfer To Coml Analysis Ck Account 4777
Transfer To Comi Analysis Ck Account j4777

Balance

07/01 07/

07/02 07/14
07/03 07/15
07/06 07/16
07/07 07/17
07/08 07/20
07/09 07/21

07/10 07/22

Page 38 of 60

Page:
Statement Date:

Primary Account: XXXXXX3877

07/29
07/30
07/31

4 of 4
07/31/2020

  
    

 

Amount
3,397.22
4,585.19
578.00
3,717.72
1,808.92
8,343.59
175.65
10,848.39
825.00
2,617.73
37.32
230.00
250.00
410.00
3,622.95
3,599.29
19,847.18
84.00
175.62
4,821.47
80.21
432.87
3,058.46
564.00
3,869.97
3,829.30
580.83
15,793.22
3,946.46
3,457.65
95.00
230.00
742.00
2,931.38
650.00
5,570.39
67.58
21,831.43
4,103.69
767.02
388.00
3,398.81

  
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 39 of 60

     

ee

Statement Ending Balance 0.00
Deposits in Transit 24,096.02
Outstanding Checks and Charges 0.00
Adjusted Bank Balance "24,096.02,
Book Balance 24,096.02
Adjustments* : 0.00
Adjusted Book Balance “34,096.02.

   

 

  

ss

    

eposits
is SO

 

  

Total Checks and Charges Cleared

   
 
  

180,721.54 Total Deposits Cleared

 
  

General Ledger Entry AMEX 06/14/2020 601,48
General Ledger Entry WORLD PAY - OLO AMEX 06/19/2020 21.38
General Ledger Entry WORLD PAY - OLO TENDER 06/25/2020 390.30
General Ledger Entry AMEX 06/25/2020 348.46
General Ledger Entry WORLDPAY 06/26/2020 5,708.03
General Ledger Entry AMEX 06/26/2020 405.98
General Ledger Entry WORLD PAY - OLO TENDER 06/26/2020 296.02
General Ledger Entry WORLD PAY - OLO AMEX 06/26/2020 26,50
General Ledger Entry WORLDPAY 06/27/2020 8,789.64
General Ledger Entry WORLD PAY - OLO TENDER 06/27/2020 543.56
General Ledger Entry AMEX 06/27/2020 345.82
General Ledger Entry WORLDPAY 06/28/2020 5,606.15
General Ledger Entry WORLD PAY - OLO AMEX 06/28/2020 11.66
General Ledger Entry WORLD PAY - OLO TENDER 06/28/2020 239.84
General Ledger Entry AMEX 06/28/2020 602.01
General Ledger Entry WORLDPAY 06/29/2020 2,794.16
General Ledger Entry DoorDash Sales HCAA 6.29.20 06/29/2020 409.66
General Ledger Entry AMEX 06/29/2020 19.96
General Ledger Entry WORLD PAY - OLO TENDER 06/29/2020 241,70
General Ledger Entry Unknown AMEX Variance HCAA 06/30/2020 eft 1.64
General Ledger Entry AMEX 06/30/2020 87.17
General Ledger Entry WORLD PAY - OLO TENDER 06/30/2020 283.57
General Ledger Entry Postmates Sales HCAA 6.30.20 06/30/2020 483.87
Case:20-01947-jwo Doc #:327-2 Filed:

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
‘General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

DoorDash Sales HCAA 6.30.20
WORLDPAY

Unknown WORLDPAY Variance HCAA
WORLD PAY - OLO TENDER
DoorDash Sales HCAA 7.01.20
WORLDPAY

AMEX

WORLD PAY - OLO AMEX
WORLDPAY

DoorDash Sales HCAA 7.02.20
Imperial 16000149 HCAA
WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX

AMEX

‘DoorDash Sales HCAA 7.03.20

AMEX

WORLD PAY - OLO TENDER
WORLDPAY

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLDPAY

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
AMEX

WORLDPAY

DoorDash Sales HCAA 7.06.20
AMEX

WORLD PAY - OLO TENDER
WORLD PAY - OLO TENDER
DoorDash Sales HCAA 7.07.20
AMEX

WORLDPAY

Unknown AMEX Variance HCAA
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

DoorDash Sales HCAA 7.08.20
Postmates Sales HCAA 7.08.20
Postmates Sales HCAA 7.08.20
Unknown AMEX Variance HCAA
Unknown AMEX Variance HCAA

Unknown AMEX Variance HCAA

06/30/2020
06/30/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020

07/01/2020

07/02/2020

07/02/2020
07/02/2020
07/02/2020
07/02/2020
07/02/2020
07/03/2020
07/03/2020
07/03/2020
07/03/2020
07/04/2020
07/04/2020
07/04/2020
07/04/2020
07/05/2020
07/05/2020
07/05/2020
07/05/2020
07/06/2020
07/06/2020
07/06/2020
07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/09/2020
07/09/2020
07/09/2020

09/23/2020 Page 40 of 60

eft

eft

eft
eft

928.74
2,787.91
7.10
82.69
350.07
3,192.86
383.10
53.80
3,060.47
814.85
251.10
359.09
52.47
324,91
527.28
441,08
272.44
4,556.27
36.04
288.61
3,439.22
329.26
5,849.30
38.43
133,57
336.63
3,534.19
292.78
141.23
65.90
16.70
1,049.87
79.92
2,360.02
5.88
131,29
320.66
3,254.03
450.06
16.66
345.25
5.04
11.04

37.98
Case:20-01947-jwo Doc #:327-2 Filed:

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
-General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

Generali Ledger Entry

WORLDPAY

WORLD PAY - OLO TENDER
DoorDash Sales HCAA 7.09.20
Postmates Sales HCAA 7.09.20
AMEX

DoorDash Sales HCAA 7.10.20
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
Postmates Sales HCAA 7.10.20
WORLD PAY - OLO AMEX
Unknown AMEX Variance HCAA
WORLD PAY - OLO AMEX
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

WORLDPAY

WORLDPAY

DoorDash Sales HCAA 7.13.20
AMEX

WORLD PAY - OLO TENDER
Postmates Sales HCAA 7.13.20
Postmates Sales HCAA 7.13.20
Postmates Sales HCAA 7.13.20
DoorDash Sales HCAA 7.14.20
WORLDPAY

AMEX

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
DoorDash Sales HCAA 7.15.20
Postmates Sales HCAA 7,15.20
Postmates Sales HCAA 7.15.20
WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
AMEX

WORLDPAY

DoorDash Sales HCAA 7.16.20
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

Unknown AMEX Variance HCAA

WORLDPAY

07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/11/2020
07/11/2020
07/11/2020
07/11/2020
07/11/2020
07/12/2020
07/12/2020
07/12/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/14/2020
07/14/2020
07/14/2020
07/14/2020
07/14/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/17/2020

07/17/2020

09/23/2020 Page 41 of 60

2,717.47
354,32
1,083.62
69.08
195.43
731.25
327.17
3,692.37
417.97
6.34
32.86
eft 24.27
30.05
563.54
406.72
7,345.40

300.19

5,857.53
2,748.51
409.11
39.66
239.42
86.88
102.65
144.05
1,351.28
2,548.72
253.80
91.27
300.43
554.66
40.82

88.63

14.25

153.67

3,160.03

699.34

219.45

2,700.58

56.61

eft 9.45

4,397.49

591.44

63.34
Case:20-01947-jwo Doc #:327-2 Filed:

General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
, General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

AMEX

WORLD PAY - OLO TENDER
Postmates Sales HCAA 7.17.20
DoorDash Sales HCAA 7.17.20
AMEX

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

WORLDPAY

AMEX

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
Unknown AMEX Variance HCAA
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

DoorDash Sales HCAA 7.20.20
Postmates Sales HCAA 7.20.20
Unknown WORLDPAY Variance HCAA
WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLDPAY

AMEX

DoorDash Sales HCAA 7.21.20
Unknown AMEX Variance HCAA
WORLDPAY

Postmates Sales HCAA 7.22.20
WORLD PAY - OLO TENDER
AMEX

DoorDash Sales HCAA 7.22.20
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

DoorDash Sales HCAA 7.23.20
Postmates Sales HCAA 7.23.20
Unknown AMEX Variance HCAA
Unknown AMEX Variance HCAA
WORLD PAY - OLO AMEX
WORLDPAY

WORLD PAY - OLO TENDER
DoorDash Sales HCAA 7.24.20
GRUBHUB Sales HCAA 7.24.20
AMEX

Unknown AMEX Variance HCAA

07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/18/2020
07/18/2020
07/18/2020
07/18/2020
07/19/2020
07/19/2020
07/19/2020
07/19/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/24/2020
07/24/2020

07/24/2020

"07/24/2020

07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/25/2020

09/23/2020 Page 42 of 60

450.28
450.95
58.66
606.51
529.43
53.84
504.60
6,117.75
3,607.57
63.08
13.91
316.43
eft 10.48
88.06
2,616.85
101.42
411.85
87.31
eft 9.45
326.59
48.44

2,859.80

750.22
eft 11.71

2,913.54

10.19

178.86

13.13

172.70

3,252.33

313.19

221.94

644.01

31.26

eft 24.07

eft 7.01

6,256.37
348.56
681.26

1,820.19

eft 1.83

282.51

121.80

312.90
Case:20-01947-jwo Doc #:327-2 Filed:

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

WORLD PAY - OLO TENDER
AMEX

WORLDPAY

Unknown AMEX Variance HCAA
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

WORLD PAY - OLO AMEX
WORLDPAY

WORLD PAY - OLO TENDER
Postmates Sales HCAA 7.27.20
Postmates Sales HCAA 7.24.20
DoorDash Sales HCAA 7.27.20
Postmates Sales HCAA 7.27.20
Postmates Sales HCAA 7.27.20
AMEX

Interco CASH

DoorDash Sales HCAA 7.28.20
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

Unknown AMEX Variance HCAA
WORLD PAY - OLO AMEX
AMEX

Postmates Sales HCAA 7.29.20
Postmates Sales HCAA 7.29.20
WORLD PAY - OLO TENDER
DoorDash Sales HCAA 7.29.20
WORLDPAY

WORLD PAY ~ OLO AMEX
DoorDash Sales HCAA 7.30.20
AMEX

WORLD PAY - OLO TENDER
Postmates Sales HCAA 7.30.20
WORLDPAY

Unknown AMEX Variance HCAA
AMEX

Rave I HCAA

WORLD PAY - OLO TENDER
DoorDash Sales HCAA 7.31.20
Postmates Saies HCAA 7.31.20
GRUBHUB Sales HCAA 7.31.20
WORLDPAY

WORLD PAY - OLO TENDER

07/25/2020
07/25/2020
07/25/2020
07/26/2020
07/26/2020
07/26/2020
07/26/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/28/2020
07/28/2020
07/28/2020
07/28/2020
07/28/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020

08/01/2020

09/23/2020 Page 43 of 60

247.43
587,32
7,087.01
eft
6,017.80
138.76
300,37
78,11
2,679.44
79.90
68.03
127.27
250.57
147.84
39.97
213.72
eft 1,846.14
1,229.54
29,25
347.21
2,943.22
eft 5.88
19.97
36.86
69.22

63.88

605,14
2,049.55
38.42

592,81

65.89

eft 55.20

414.00

267.72

367.09

100.96

452.80

202.31

iil

359.83

251.47

453.18

3,863.53

483.33

4,995.43
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 44 of 60

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

Total Deposits

   
  

S

General Ledger Entry
General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
Rave Associates
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Rave Associates
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Imperial Beverage
OLO

fintech

© &W, Inc

General Ledger Entry
Imperial Beverage
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

State of Michigan - MLCC

Checks and Charges
aS

WORLDPAY

AMEX

WORLDPAY

WORLD PAY - OLO AMEX
AMEX

WORLD PAY - OLO TENDER

Unknown WORLDPAY Variance HCAA
Interco CASH

Interco CASH

Unknown AMEX Variance HCAA

Unknown AMEX Variance HCAA

Unknown AMEX Variance HCAA
Interco CASH

Interco CASH ‘
Unknown AMEX Variance HCAA
Unknown AMEX Variance HCAA
Interco CASH

Unknown AMEX Variance HCAA

Unknown AMEX Variance HCAA
Interco CASH

Unknown AMEX Variance HCAA
WorldPay Monthly Charges - P7 2020
Interco CASH

Unknown AMEX Variance HCAA
Vantiv Monthly Charges - P7 2020
Unknown WORLDPAY Variance HCAA

Interco CASH

Interco CASH

Interco CASH
Unknown AMEX Variance HCAA
Interco CASH

Unknown AMEX Variance HCAA

 

08/01/2020
08/01/2020
08/02/2020
08/02/2020
08/02/2020
08/02/2020

06/29/202

 

06/29/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020
06/30/2020
07/01/2020
07/02/2020
07/02/2020
07/03/2020
07/03/2020
07/03/2020
07/03/2020
07/04/2020
07/06/2020
07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/10/2020
07/11/2020
07/13/2020
07/13/2020

07/14/2020

eft

eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
eft
EFT

180,721.54

6,958.14
521.91
3,966.96
28.62
359.93
509.21

24,096.02

   

 

22,541.39

5,296.15
1.98
7.31

50.00
5.66

3,397.22

4,585.19
1.45
4.55

3,717.72

16.68
578.00
13.70

8,343.59

2.85

1,808.92

10,848,39

5.59
175.65
62.28
2,617.73
825.00
230.00
37.32
250.00
3,622.95
410,00
3,599.29

9.89

19,847.18

2.78

175.62
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 45 of 60

National Wine _ Spir ts 07/14/2020 EFT 84.00
General Ledger Entry Interco CASH 07/14/2020 eft 4,821.47
State of Michigan - MLCC 07/15/2020 EFT 432.87
General Ledger Entry Interco CASH 07/15/2020 eft 3,058.46
General Ledger Entry Mercantile Monthly Bank Charges - P7 2020 07/15/2020 eft 80.21
Imperial Beverage 07/16/2020 , EFT 564.00
General Ledger Entry Interco CASH 07/16/2020 eft 3,869.97
Michigan Dept of Treasury 07/16/2020 70499 6,294,34
General Ledger Entry Interco CASH 07/17/2020 eft 3,829.30
General Ledger Entry Unknown AMEX Variance HCAA 07/18/2020 eft 1.61
General Ledger Entry Interco CASH 07/20/2020 eft 15,793.22
General Ledger Entry Pos tive Solutions Support - Monthly Transaction P 07/21/2020 eft 580.83
General Ledger Entry Interco CASH 07/21/2020 eft 3,946.46
General Ledger Entry Interco CASH 07/22/2020 eft 3,457.65
General Ledger Entry Unknown AMEX Variance HCAA 07/22/2020 eft 3.75
General Ledger Entry Unknown AMEX Variance HCAA 07/22/2020 eft 1.85
O &W, Inc 07/23/2020 EFT 95.00
Daniel L Jacob & Co, Inc 07/23/2020 EFT 230.00
Rave Associates 07/23/2020 EFT 742.00
General Ledger Entry Interco CASH 07/23/2020 eft 2,931.38
Imperial Beverage 07/24/2020 EFT 650.00
General Ledger Entry Interco CASH 07/24/2020 eft 5,570.39
General Ledger Entry Unknown AMEX Variance HCAA 07/24/2020 eft 16.50
General Ledger Entry Unknown WORLDPAY Variance HCAA 07/25/2020 eft 17.52
General Ledger Entry Interco CASH 07/27/2020 eft 21,831.43
General Ledger Entry Interco CASH 07/29/2020 eft 4,103.69
General Ledger Entry Interco CASH 07/30/2020 eft 767.02
General Ledger Entry Interco CASH 07/31/2020 eft 3,398.81
Imperial Beverage 07/31/2020 EFT 388.00
General Ledger Entry Unknown AMEX Variance HCAA 07/31/2020 eft 0.20

rr
Total Checks and Charges 180,721.54 0.00
MGMCSTMTN 200801 -16502-0001

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 46 of 60

5010 Byron Centor Ave. SIV
Wyoming, Mi 48819

 

Return Service Requested Page: 1 of 1
abet Kyat Statement Date: 07/31/2020
Mercantile ee 07001 Primary Account: XXXXXX8215
Documents: 0

Period: 06/30/20 to 07/31/20

E
HOPCAT-MADISON, LLC <T> 30-0
35 OAKES ST SW STE 400 0
GRAND RAPIDS, MI 49503 0

COMMERCIAL ANALYSIS CHECKING ACCOUNT Account: XXXXXX8215

PEs

ne z Saas fota :
07/31/20 . 1,993.48 (7) 1,993.48 (7)

 

 
   

ate Description Amount

     
     
 
 
 

D

07/06 Transfer From Comi Analysis Ck Account 4777 12.10
07/07 Transfer From Com! Analysis Ck Account 4777 17.50
07/09 Transfer From Coml Analysis Ck Account 4777 : 37.32
07/13 Transfer From Comi Analysis Ck Account 4777 37.32
07/14 Unauthorized Transaction: Fintech.net Ach Notification Decision By Dwillison 37.32
07/15 Transfer From Coml Analysis Ck Account 4777 67.92
07/23 Frank Beer Distr Fintecheft XX-XXX9108 1,784.00

 
    

ee

   

 

 

Date Description Amount
07/06 Mthchgs Worldpay Merch Bankcard Hopcat - Madison 12.10
07/07 Billng Vantiv_intg_pymt Merch Bankcard Hopcat Madison - Ecomm 17.50
07/09 Fintech.net Fintecheft XX-XXX9108 37.32
07/13 Fintech.net Fintecheft XX-XXX9108 37.32
07/14 Transfer To Com! Analysis Ck Account 4777 37.32
07/15 Commercial Service Charge 67.92
07/23 Transfer To Com! Analysis Ck Account 4777 1,784.00
ate Balance ate Balance Balance
07/06 07/13
07/07 07/14
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 47 of 60

   

 

 

ing Balance 2.00
Deposits in Transit 0.85
Outstanding Checks and Charges 6.08
Adjusted Bank Balance 0.08
Book Balance 8.08
Adjustmerits* 6.06
Adjusted Book Balance 0.08
Fatal Checks and Charges Cleared 2,250.16 Tatal Deposits Cleared 2,250.16
=
Deposits |

   
 

General Ledger Entry Wiscansin Dist 415 B: 298 07 08
General Ledger Entry Interco CASH O7/06/2020 eft 32.10
General Ledger Entry Interco CASH 07/07/2620 eft 17.58
General Ledger Entry Interoo CASH 27/09/2020 eft 37.32
General Ledger Entry Interco CASH 07/13/2020 eft 37.32
General Ledger Entry Interca CASH Q7/15/2020 eft 62.92
General Ledger Entry Frank Beer 2937754 HOMA 07/23/2020 1,784.69
Fotal Deposits “2,250.16 6.00"

Checks and Charges

 
  

 

     

96/29/2026 eft 294.06
General Letigar Entry Vantiv Monthly Charges - P? 2006 67/07/2020 eft 17.56
General Ledger Entry WorldPay Monthly Charges - P7 2020 07/87/2020 eft 42.19
fintech 97709/2020 eft 37,32
General Ledger Entry Interco CASH 07/14/2020 aft 37.32
General Ledger Entry Mercantile Monthly Bank Charges - P7 2020 07/15/2020 eft 87.92
General Ledger Entry Interco CASH O7/23/2020 eft (4,784.06

Total Checks and Charges 2,258.36 . 0.08
MGMCSTMTN 200801-16571-0001

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 48 of 60

5610 Byron Centar Avo. SW
Wyoming, Mi 498719

Return Service Requested

 

Mercantile

Sark of Michigan bee 07001

HOPCAT-LEXINGTON, LLC
35 OAKES ST SW STE 400
GRAND RAPIDS, MI 49503

COMMERCIAL ANALYSIS CHECKING ACCOUNT

fe
07/31/20

Page: 1 of 1
Statement Date: 07/31/2020
Primary Account: XXXXXX5216
Documents: 0

Period: 06/30/20 to 07/31/20

E
<T> 30-0
0
0

Account: XXXXXX5216

87.37 (3) 87.37 (3)

 

Date
07/06 Transfer From Coml Analysis Ck Account
07/07 Transfer From Coml Analysis Ck Account
07/15 Transfer From Coml Analysis Ck Account

Date Description

 
 

Description

A777
A777
4777

  
 

 
  

Amount
07/06 Mthchgs Worldpay Merch Bankcard Hopcat Lexington 2.10
07/07 Billng Vantiv_intg_pymt Merch Bankcard Hopcat Lexington - Ecomm 17.50
07/15 Commercial Service Charge 67.77

  
 

Io

ate Balance
07/15
Case:20-01947-jwb

   

Doc #:327-2 Filed: 09/23/2020 Page 49 of 60

ement Ending Balance ~§5.46
Deposits in Transit 0.065
Outstanding Checks and Charges @.00
Adjusted Bank Balance “45.46
Book Balance ~85.46
Adjustments* ' 6.08
Adjusted Book Balance ~45.46
Fotal Checks and Charges Cleared 87.37 Total Deposits Cleared 87.37
*-
Deposits

 
 

General Ledger Entry 1
General Ledger Entry Interca CASH
General Ledger Entry Interco CASH
Total Depasits

Checks and Charges

   
 

 
  

07/07/2020 eft 17,58
07/15/2020 aft $7.97

‘Aaenananpiiainoetnettinsiantninins
87.37 . G.06

 
   

er Entry WorldPay Monthly Charges - P7 2020 07/07/2020 aft 2.18
General Ledger Entry Vantiv Monthly Charges - P? 2026 07/07/2020 eft 17.50
General Ledger Entry Mercantila Monthly Bank Charges - PF 202 97/15/2020 oft 87.77

Total Checks and Charges

re
87.37 @.06
MGNCSTMTN 200801-16849-0007

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 50 of 60

S610 Byron Certtey Ave. SV
Winning, Mi 49819

 

Return Service Requested
Mercantile es
Bath of Michigan . Re O700%

06/30/26

) Date

07/01
07/01
07/01
07/01
07/02
07/02
07/02
07/03
07/03
07/03
07/03
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/06
07/08
07/06
07/07
07/07
07/07
07/07
07/08
07/08
07/08
07/08
07/08
07/08
07/08
07/09

HOPCAT-LINCOLN, LLC
35 OAKES ST SW STE 400
GRAND RAPIDS, MI 49503

COMMERCIAL ANALYSIS CHECKING ACCOUNT

07/31/20

Description
American Express Settlement XXXXXX6034

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ten
Doordash, Inc. 601 P Stre St-C7i0ginén7u1

Comb. Dep. Worldpay Worldpay Comb. Dep. Term [iN
American Express Settlement XXXXXXx6034

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ten ii
Doordash, inc. 601 P Sire St-Gty7staiedy2

American Express Settlement XXXXxx6034

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tor
Doordash, Inc. 601 P Stre St-J8q7y6g0i6s7

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

American Express Settlement XXXXXX6034

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Camb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Doordash, Inc. 601 P Stre St-N3c7n6z1j0d2

Américan Express Settlernent XXXXXX6034

Camb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb, Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dep. Term

American Express Settlement XXXxxXx6034

Comb. Dep. §/3 Bankcard Sys Worldpay Camb. Dep. Ter
Doordash, Inc. 601 P Stre SEX6I7o1b1keis

Comb. Dep. Worldpay Worldpay Comb. Dep. Ten
Postmates Inc, 1140 Jul 6 St-I2iSw7s8fGm0

Comb. Dep. §/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb. Dep. Worldpay Worldpay Comb. Dap. Tom
American Express Settlement XXXXXX6034

Doorash, inc. 601 P Stre St-H7t9ySn2d0e2

Postmates Inc. 1140 Jun 2 St-G7i6d3b4i6w0

American Express Settlement XXXXXX6034

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ter i

Page: tof 4
Statement Date: 07/34/2020
Primary Account. XXXXXX0830
Documents: 0

Period: 06/30/20 to 07/31/20

E
<T> 30-0
0
0

Account: XXXXXX0830

109,382.61 (136) 108,382.61 (45)

 
   

Amount
57.64
105.29
495.78
2,884.28
29.68
114.85
966.43
73.33
159.18
636.36
2,714.78
45.68
46.58
120.73
258.46
304.50
427.24
2,817.32
3,239.66
3,781.75
3,797.85
171.88
278.44
974.94
4,877.68
57.87
67.85
01.24
104.39
396.97
4,004.18
46.89
80.41
MGMOSTMTIN 200801-16840-0002

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 51 of 60

 

EAN Page zo
5 Statement Date: 07/34/2020
GRAND RAP DS, Mi 49503
Primary Account XXXXXX0830
Mercantile
Bark of Michigars

 
   

 
  
  
  

  

  
   
  

Date Description Amount
07/03 Postmates Inc. 1140 Jul 7 St-E3i1/thaq7ms 143.24
07/09 Doordash, Inc. 601 P Stre St-WSrSsor5i8a8 548.33
07/09 Transfer From Comi Analysis Ck Account 4777 381.48
07/0 American Express Settlement XXXXXX60 12.36
07/10 Postmates Inc. 1440 Jul 8 St-GGa7lixdigp2 96.99
07/40 Camb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 112.64
07/10 Ocordash, inc. 601 P Stre St-BSvSala7b4ms 423.84
07/10 Comb. Dep. Worldpay Worldpay Comb. Dep. Ten iii 1,394.47
07/13 Postmates inc. 1140 Jul 9 St-H2q7f2r0nSat 21.87
07/43 Comb, Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 90.26
O7/13 Comb. Dep. 5/3 Bankcard Sys Werldpay Comb. Dap. Term 105.44
07/13 American Express Settlement XXXXXx6004 167.85
07/43 Postmates inc. 1140 Jul 1 St-A9I8c8v8g8y7 168.41
07/13 Postmates inc. 1140 Jul 1 St-H1in9q4uSribs5 183.87
O7/13 American Express Settlement XXXXXX6034 214,13
O7/13 Doordash, inc. 601 P Stre St-Stzav8m7c2c9 217.80
07/13 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 227.53
07/13 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 1,937.36
07/13 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 2,361.35
07/43 Comb. Dep. Warldpay Worldpay Comb. Dep. Term 4825.46
07/13 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 4,656.53
07/14 Comb. Dep. 8/3 Bankcard Sys Worldpay Comb. Dep. Term 421.32
07/14 American Express Settlement XXXXXxX6034 449.29
07/14 Doordash, Inc. 601 P Stre Si-H4p0r8i3bavo 909.98
O7/45 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern iia 128.71
O7/15 Postmates Inc. 1140 Jul 1 Stv4ksu2niz6i9 146.02
07/15 Postmates inc. 1140 Jul 1 St-Dez0uiv71Sr5 183.88
G7/15 Doordash, Inc. 601 P Stre St-Téy3f8ni09r4 623.38
07/95 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 1,881.82
07/45 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 2,203.21
07/16 Posimates Inc. 1140 Jul 1 St-LOrGstidiéz3 62.38
O76 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern 126.26
07/16 American Express Settlement XXXXXxX6034 231.68
07/16 Doordash, inc. 601 P Stre St R5adn4c7dab? 874.95
07/16 Transfer From Comi Analysis Ck Account AT?T 2,746.14
O77 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tem i 66.73
O7/17 American Express Settlement XXXXxx6034 407.78
07/17 Pastmates Inc. 1140 Jul 1 St-D4r7uSv7u4z5 126.92
O77 Doordash, Inc. 601 P Stre St-O4c4dix7eand : 343.25 _
O77 Comb. Dep. Worldpay Woridpay Comb. Dep. Tern sO 2,237.16
07/20 Postmates Inc. 1140 Jul 1 St-T@c0k61Gq3v8 50.82
07/20 Postmates inc. 1140 Jul 1 St-U2p1fSzzigms 73.94
07/20 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 102.03
07/20 Postmates Inc. 1140 Jul 1 St-V4n1t4j0g9j7 107.37
07/20 American Express Settlement XXXXXX6084 124.37
07/20 Comb. Dep. 5/3 Bankeard Sys Worldpay Comb. Dep. rer 289.02
07/20 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 250.46
07/20 Doordash, Inc. 601 P Stre St-H9ebySp6id]3 296.74
| 07/20 American Express Settlement XXXXXX6034 : 487.73
07/20 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 1,936.56
07/20 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 2,074.63
07/20 Comb. Dep. Worldpay Worldpay Comb. Dep. Term 2,901.28
07/20 Comb. Dep. Worldpay Worldpay Comb. Dep. Term §,205.32
07/21 Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term 60.45
07/21 American Express Settlement XXXXXX6034 71.48
07/21 Doordash, Inc. 601 P Stre St-D2p5rigdaéb9 1,064.12
07/21 Comb. Dep. Worldpay Worldpay Comb. Dep. Tey iii 1,613.96
07/22 American Express Settlement XXXXXX6034 60.14

O7/22 Postmates Inc. 1140 Jul 2 St-Mépou7x6i7e8 133.33
MGNCSTMTN 200801-16849-0009

 

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020

HOPCAT-LINCOLA, LLC
35 OAKES ST SW STE 400
GRAND RAP DS, Mi 49603

Mercantile

Bank of Metigars

  

Date
O7/22
07/22
O7/22
07/22
07/23
07/23
07/23
O7/23
07/24
07/24
07/24
O7/24
07/24
OFR4
O7/27
O7/27
07/27
O7/27
O7/27
07/27
O7/27
07/27
O7/27
OF/27
O727
OF/27
07/27
07/28
07728
07/28
07/28
O7/23
O7/29
07/29
07/29
O79
07/30
07/30
07734
07/31
O7/31
07/31
07/31
07/31

 
 
 

Bate
07/01
O72
o7/02
07/03
07/03
07/06
07/06
G7/06
07706
07/07
O7/07

 

Description

Postmates inc. 1146 Jul 1 St-F 1!Sd9p9z924

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern i
Doordash, Inc. 601 P Stre St-R6nSh6nSc8wO

Comb. Dep. Worldpay Worldpay Comb. Dep. Term gE
Posimates Inc. 1140 Jul 2 St-H ft2far1l8a9

American Express Settlement XXXXXX6034

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
Doordash, Inc. 601 P Stre St-E4iSw4p8nay5

Postmates Inc. 1140 Jul 2 St-X4u3e8xiadp5

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
American Express Settlement XXXXXX6034

Doordash, inc. 601 P Stre St-R2k9e3t0n9u7

Grubhub Inc Jul Activity XXXXX422-2dpizv

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Postmates Inc. 1140 Jul 2 St-AbyOgad6y5z23

Posimates Inc. 1140 Jul 2 SH fe2y7usiS

Postmates Inc. 1140 Jul 2 St-XittyZioxty0

Comb, Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Comb, Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term

Afnerican Express Settlement XXXXXX6034

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Ten ii
Doordash, inc. 601 P Stre St-Z8k3i7z0v6h5

K & 2 Distributi Fintecheft XX-XxxX2999

Comb. Dep. Worldpay Woridpay Comb. Dep. Term
Camb. Dep. Workipay Worldpay Comb. Dep. Term
Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Comb, Dep. Worldpay Worldpay Comb. Dep. Term
Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term
American Express Settlement XXXXXXx6034

Doordash, Inc. 601 P Stre St-Rd08z3g0a7a6

Comb. Dep. Worldpay Worldpay Comb. Dep. Term
Postmates Inc. 1140 Jul 2 St-BotégSegq2t8

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Tern ii
Postmates inc. 1140 Jul 2 St-lig1h0vOv4is

Doordash, inc. 661 P Stre St-F7/1k7r07g0

Comb. Dep. Worlipay Worldpay Comb. Dep. Term [AE
Posimates inc. 1140 Jul 2 SLZSw7h3f7e0x5

Doordash, Inc. 661 P Stre St-O7/0b4s4n9u7

Quail Distributi Fintecheft XX-xxxX2999

Posimates Inc. 1140 Jul 2 St-RépSe4n7r9e9

Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term NN
Grubhub Inc Jul Acivty XXXXX129-2dptav

Doordash, inc. 601 P Stre St-Y3s2iGn6rae9

Comb. Dep. Worldpay Worldpay Comb. Dep. Tern iii

  
    
 

Description
Transfer To Comi Analysis Ck Account 4777
Transfer To Com! Analysis Ck Account 77
K & Z Distributi Fintecheft XX-Xxx2999

B & J Enterprise Fintecheft XX-xxXX2999

 
   
  
   
  

Transfer To Com! Analysis Ck Account 4777
Premier Midwest Fintecheft XX-XXX2999

Restaurant Techn Cash Conc

Mibchgs Worldpay Merch Bankear: Hopcat Lincoin

Transfer To Comi Analysis Ck Accour
Biling Vantiv_intg_pymt Merch Bankcard
Transfer To Com! Analysis Ck Account

 

Page 52 of 60

Page: 3 of 4
Staiement Date: 07/34/2020
Primary Account: XXXXXX0630

 
 

“Amount

1,903.88
81.23
110.76
477-24
514.60
98.98
209.49
297.44
424.32
41,046.67
2418.46
70.82
83.10
130.04
162.16
175.76
257 47
259.78
301.77
540.00
2,792.42
3,338.42
4,496.84
§.310.89
54.18
124.36
760.54
1,874.23
TTA
97.05
119.64
188.71
4,505.08
40.65
347.41
411.00
125.88
482.44
250.69
410.89
1,827.08

 

Amount
3,242.99
116.97
995.06
515.00
3,068.59
71.00
403.87
822.13
13,509.74
408.98
2,893.94
MGMCSTMTN 200801-16849-0004

Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 53 of 60

HOPCAT-LINCOLN, LLC Page: 4 of 4
GRAND RAP Do asa Statement Date: 07/31/2020
Primary Account: XXXXXX0830

 

    

Date Description Amount
07/08 Transfer To Com! Analysis Ck Account 4777 1,731.97
07/09 Fintech.net Fintecheft XX-XXX2999 37.32
07/09 Olo - Help@olo.c Purchase Denise Willison 186.00
07/09 House Of Beers W Fintecheft XX-XXX2999 206.00
07/09 K & Z Distributi Fintecheft XX-xXX2999 258.00
07/09 Quality Brands O Fintecheft XX-xxXX2999 704.00
07/10 Transfer To Com Analysis Ck Account 4 777 2,039.03
07/13 Quail Distributi Fintecheft XX-XXX2999 234.00

 
 

07/13 Transfer To Com! Analysis Ck Account 4777 14,743.56

 

 

    
  
    
  
      
     
     
   
  

07/14 Transfer To Coml Analysis Ck Account 4777 1,180.59
07/15 Commercial Service Charge 75.29
07/15 Transfer To Coml Analysis Ck Account 4 777 5,097.73
07/16 Nbf Bus Tx Neb Dept Revenue Txp*01012434817*04100*200630*T*0000383937*Efwsct* 3,839.37
07/17 K & Z Distributi Fintecheft XX-xXX2999 . 129.00
07/17 Transfer To Com! Analysis Ck Account [4777 2,752.88
07/20 Support Positive Solutio $490 X 12 191.66
07/20 Restaurant Techn Cash Conc 678.51
07/20 Transfer To Comi Analysis Ck Account 4777 13,040.07
07/21 Transfer To Com! Analysis Ck Account 4777 | 2,810.01
07/22 Transfer To Coml Analysis Ck Account 4777 2,929.79
07/23 Transfer To Comi Analysis Ck Account 4777 863.83
07/24 B&J Enterprise Fintecheft Xx-XxXX2999 : 120.00
07/24 Quality Brands O Fintecheft Xx-xXX2999 447.00
07/24 Transfer To Com! Analysis Ck account i777 3,925.06
07/27 Transfer To Com! Analysis Ck Account 4777 17,916.44
07/28 City Of Lincoln Restaurant 1,023.51
07/28 Transfer To Com! Analysis Ck Account 4777 / 1,489.77
07/29 Transfer To Com! Analysis Ck Account 4777 1,988.86
07/30 Transfer To Comi Analysis Ck Account 4777 35.26
07/30 K & Z Distributi Fintecheft XX-XXX2999 352.80
07/31 B & J Enterprise Fintecheft XX-xXX2999 60.00
07/31 Restaurant Equip Cons Coll 415.00
07/31 Quality Brands O Fintecheft XX-xXX2999 550.00

07/31 Transfer To Comi Analysis Ck Account 4 777 1,583.09

 
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020 Page 54 of 60

   

Statement Ending Balance _ 0.00
Deposits in Transit 18,502.95
Outstanding Checks and Charges 0.00
rr

Adjusted Bank Balance 18,502.95
Book Balance 18,502.95
Adjustments* 0.00
. ——

Adjusted Book Balance 18,502.95
Total Checks and Charges Cleared 132,439.09 Total Deposits Cleared 132,439.09

      

ee
NED ITEM, UNCOLLECTED FUNDS, ACCIDENT FUND

 

06/10/2020
General Ledger Entry AMEX : 06/19/2020 . 28.44
General Ledger Entry WORLD PAY - CLO AMEX 06/23/2020 30.91
General Ledger Entry AMEX 06/25/2020 78.04
General Ledger Entry WORLD PAY - OLO AMEX 06/25/2020 117.33
General Ledger Entry WORLD PAY - OLO TENDER 06/25/2020 108.58
General Ledger Entry WORLDPAY 06/26/2020 6,367.77
General Ledger Entry WORLD PAY - OLO TENDER 06/26/2020 199,65
General Ledger Entry AMEX 06/26/2020 175.09
General Ledger Entry WORLDPAY 06/27/2020 6,978.27
General Ledger Entry WORLD PAY - OLO TENDER 06/27/2020 405.89
General Ledger Entry AMEX 06/27/2020 204.88
General Ledger Entry WORLDPAY 06/28/2020 4,394.29
General Ledger Entry AMEX 06/28/2020 61.42
General Ledger Entry WORLD PAY - OLO TENDER 06/28/2020 62.08
General Ledger Entry WORLD PAY - OLO TENDER 06/29/2020 105.29
General Ledger Entry WORLDPAY 06/29/2020 1,700.14
General Ledger Entry AMEX 06/29/2020 59.23
General Ledger Entry DoorDash Sales HCLN 6.29.20 06/29/2020 © 341.04
General Ledger Entry WORLD PAY - OLO TENDER 06/30/2020 114.86
General Ledger Entry AMEX 06/30/2020 30.71
General Ledger Entry DoorDash Sales HCLN 6.30.20 06/30/2020 898.44

General Ledger Entry WORLDPAY 06/30/2020. 2,584.28
Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Genera! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Postmates Sales HCLN 6.30.20
Unknown AMEX Variance HCLN
Unknown AMEX Variance HCLN
Unknown AMEX Variance HCLN
WORLDPAY

AMEX

DoorDash Sales HCLN 7.01.20
WORLD PAY - OLO TENDER
DoorDash Sales HCLN 7.02.20
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
Unknown AMEX Variance HCLN
Unknown AMEX Variance HCLN
AMEX

DoorDash Sales HCLN 7.03.20
WORLD PAY - OLO TENDER
WORLDPAY

WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

AMEX

WORLDPAY

WORLD PAY - OLO TENDER
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
DoorDash Sales HCLN 7.06.20
WORLDPAY

DoorDash Sales HCLN 7.07.20
WORLD PAY - OLO TENDER
WORLD PAY - OLO AMEX
WORLD PAY - OLO TENDER
WORLDPAY

Postmates Sales HCLN.7.08.20
AMEX

Postmates Sales HCLN 7.08.20
DoorDash Sales HCLN 7.08.20
Interco CASH

DoorDash Sales HCLN 7.09.20
Postmates Sales HCLN 7,09.20
WORLDPAY

WORLD PAY - OLO TENDER

06/30/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/02/2020
07/02/2020
07/02/2020
07/02/2020
07/03/2020
07/03/2020
67/03/2020
07/03/2020
07/03/2020
07/03/2020
07/04/2020
07/04/2020
07/04/2020
07/04/2020
07/05/2020
07/05/2020
07/05/2020
07/06/2020
07/06/2020
07/06/2020
07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/08/2020
07/09/2020
07/09/2020
07/09/2020
07/09/2020

07/09/2020

Page 55 of 60

794.08

eft 6.55
eft 11.21
eft 5.68
2,714.78

75.82

495.78

159.18

966.43

48.13

2,817.32

120.73

eft 8.74
eft 4.18
100,40

636.30

45.68

3,797.85

23.52

255.46

3,239.66

318.07

177,61

3,751.75

278.44

108.03

1,577.65

67.55

304.50

101.21

974,94

80.41

42.40

112.61

1,394.47
1,004.18

12.84

37.67

396.97

eft 581.45
545.33

143.24

2,361.35

90.26
Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

WORLD PAY - OLO AMEX
AMEX
DoorDash Sales HCLN 7.10.20

_ Postmates Sales HCLN 7.10.20

WORLDPAY

WORLD PAY - OLO TENDER
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
AMEX

WORLDPAY

AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCLN 7.13.20
Postmates Sales HCLN 7.13.20
WORLDPAY

WORLD PAY - OLO TENDER
Postmates Sales HCLN 7.13.20
Postmates Sales HCLN 7.13.20
Unknown AMEX Variance HCLN
AMEX

WORLD PAY - OLO TENDER
DoorDash Sales HCLN 7.14.20,
WORLDPAY

AMEX

DoorDash Sales HCLN 7.15.20
Postmates Sales HCLN 7.15.20
Postmates Sales HCLN 7.15.20
WORLDPAY

WORLD PAY - OLO TENDER
Interco CASH

AMEX

Postmates Sales HCLN 7.16.20
WORLDPAY

DoorDash Sales HCLN 7.16.20
WORLD PAY - OLO TENDER
Postmates Sales HCLN 7.17.20
WORLDPAY

AMEX

WORLD PAY - OLO AMEX
DoorDash Sales HCLN 7.17.20
WORLD PAY - OLO TENDER
WORLDPAY

AMEX

07/09/2020
07/09/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/11/2020
07/11/2020
07/11/2020
07/12/2020
07/12/2020
07/12/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
07/14/2020
07/14/2020
07/14/2020
07/14/2020

07/14/2020

07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/15/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/16/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/18/2020

07/18/2020

Page 56 of 60

eft

38.84
134.78
423.61

95.99

4,656.53
105.44
56.96
4,625.40
227.53
163.95
1,937.36
154.09
121,32
217.80
183.87
1,881.82
128.71
168.11
21.87
3.90
240.06
125.25
909.98
2,203.21
111.44
623.38
189.88
146,02
2,237.16
66.73
2,745.11
128.66
62.38
1,936.56
674.95
102.03
126.92
2,901.28

62.95
115.69
343.29
290.46

5,205.32

295.43
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General! Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Generali Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
Generai Ledger Entry

General Ledger Entry

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
Unknown AMEX Variance HCLN
AMEX

Postmates Sales HCLN 7.20.20
Postmates Sales HCLN 7.20.20
WORLDPAY

Postmates Sales HCLN 7.20.20
DoorDash Sales HCLN 7.20.20
WORLD PAY - OLO TENDER
WORLD PAY - OLo TENDER
WORLDPAY

AMEX

DoorDash Sales HCLN 7.21.20
Unknown AMEX Variance HCLN
WORLDPAY

WORLD PAY - OLO TENDER
DoorDash Sales HCLN 7.22.20
AMEX

Postmates Sales HCLN 7.22.20
Postmates Sales HCLN 7.22.20
WORLD PAY - OLO TENDER
WORLDPAY

Postmates Sales HCLN 7.23.20
DoorDash Sales HCLN 7.23.20
DoorDash Sales HCLN 7.24.20
Postmates Sales HCLN 7.24.20
GRUBHUB Sales HCLN 7.24.20
WORLDPAY

WORLD PAY - OLO TENDER
AMEX

WORLD PAY - OLO TENDER
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
WORLDPAY

DoorDash Sales HCLN 7.27.20
Postmates Sales HCLN 7.27.20
K&Z Dist (RS HCLN
WORLD PAY - OLO TENDER
WORLDPAY

Postmates Sales HCLN 7.27.20

07/18/2020
07/19/2020
07/19/2020
07/19/2020
07/20/2020
07/20/2020
07/20/2020
97/20/2020
07/20/2020
07/20/2020
07/20/2020
07/20/2020
07/21/2020
07/21/2020
07/21/2020
07/21/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/22/2020
07/23/2020
07/23/2020
07/23/2020
07/23/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/25/2020
07/25/2020
07/26/2020
07/26/2020
07/26/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020
07/27/2020

Page 57 of 60

eft

eft

289.02
2,074.63
73.81
60.45
33.64
62.24
107.37
73.94
1,613.96
50.82
296.71
155.56
177.24
1,903.88
114.51
1,064.12
9.24
2,470.14
209.49

537.54

139.28
133,39
175.76
3,335.42
61.23
514.60
424,32
98.98
1,046.67
4,496.84
162.16
266.01
259,78
5,310.89
128.65
54.15
2,792.42
301.77
70.82
540.00
97,05
1,574.23

130.01

307.58
Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

Total Deposits

Checks and

   

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
K&Z Distributing Co.
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

State Distributing

General Ledger Entry
Premier-Midwest Beverage Co.

Restaurant Technologies, Inc

 

Postmates Sales HCLN 7.27.20
WORLDPAY

DoorDash Sales HCLN 7.28.20
Postmates Sales HCLN 7.29.20
WORLD PAY - OLO TENDER
DoorDash Sales HCLN 7.29.20
WORLDPAY

Postmates Sales HCLN 7.29.20
Unknown AMEX Variance HCLN
DoorDash Sales HCLN 7,30.20
Postmates Sales HCLN 7.30.20
AMEX

WORLDPAY

WORLD PAY - OLO TENDER
WORLDPAY

WORLD PAY - OLO TENDER
Quail  HCLN

Postmates Sales HCLN 7.31.20
DoorDash Sales HCLN 7.31.20
AMEX

GRUBHUB Sales HCLN 7.31.20
WORLDPAY

AMEX

WORLD PAY - OLO TENDER
AMEX

WORLDPAY

WORLD PAY - OLO TENDER

Charges —

Interco CASH
Interco CASH
Interco CASH

Unknown AMEX Variance HCLN

Interco CASH
Unknown AMEX Variance HCLN
Unknown AMEX Variance HCLN

Unknown AMEX Variance HCLN

Interco CASH

06/29/2020

07/27/2020
07/28/2020
07/28/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/29/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/30/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
07/31/2020
08/01/2020
08/01/2020
08/01/2020
08/02/2020
08/02/2020

08/02/2020

06/30/2020
07/01/2020
07/01/2020
07/02/2020
07/02/2020
07/02/2020
07/02/2020
07/02/2020
07/03/2020
07/03/2020
07/06/2020

07/06/2020

Page 58 of 60

83.10

1,505.08
760.54
119.61
182.44
189.71
1,627.08
77.41
eft 31.43
347.41
40.65

170.60

2,754.68
69.74

3,934.64
269.40
11.00
125.89
410.99

110.57
250,69

6,530.51

233.02

184.21

159,99

3,721.83

110.44

132,439.09 18,502.95

   

eft 19,352.94
eft 3,514.08

eft 3,242.99

eft 1.83
EFT 995.00
eft 115.97
eft 12.39
eft 2.49
eft 9.16
EFT 515.00

eft 3,068.59
eft 71.00

eft 403.87
Case:20-01947-jwo Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
* General Ledger Entry
fintech
OLo

K&Z Distributing Co.

House of Beers Wholesale LLC

Quality Brands of Lincoln LLC

General Ledger Entry
General Ledger Entry
General Ledger Entry
Quail Distributing, inc.
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
K&Z Distributing Co.
General Ledger Entry
General Ledger Entry

General Ledger Entry

Restaurant Technologies, Inc

General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry

General Ledger Entry

Quality Brands of Lincoin LLC

State Distributing
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
General Ledger Entry
K&Z Distributing Co.
General Ledger Entry

General Ledger Entry

Interco CASH

WorldPay Monthly Charges - P7 2020
Vantiv Monthly Charges - P7 2020
Interco CASH

Unknown AMEX Variance HCLN
Unknown AMEX Variance HCLN

Interco CASH

Unknown AMEX Variance HCLN
Unknown AMEX Variance HCLN

Interco CASH

Interco CASH

Interco CASH

Mercantile Monthly Bank Charges - P7 2020
Interco CASH

Unknown AMEX Variance HCLN

Unknown AMEX Variance HCLN

1140 Sales & Use Tax Payment

Interco CASH
Unknown AMEX Variance HCLN

Unknown AMEX Variance HCLN

Interco CASH
Positive Solutions Support - Monthly Transaction P7
Interco CASH
Interco CASH
Interco CASH

Unknown WORLDPAY Variance HCLN

Interco CASH
Interco CASH
Interco CASH
1140 Sales & Use Tax Payment

Interco CASH

Interco CASH

Unknown AMEX Variance HCLN

07/06/2020
07/07/2020
07/07/2020
07/07/2020
07/08/2020
07/08/2020
07/08/2020
07/09/2020

07/09/2020

07/09/2020 _

07/09/2020
07/09/2020
07/09/2020
07/09/2020
07/10/2020
07/13/2020
07/13/2020
07/14/2020
07/15/2020
07/15/2020
07/16/2020

07/16/2020

“07/16/2020

07/17/2020
07/17/2020
07/17/2020
07/17/2020
07/20/2020
07/20/2020
07/21/2020
07/21/2020
07/22/2020
07/23/2020
07/24/2020
07/24/2020
07/24/2020
07/24/2020
07/27/2020
07/28/2020
07/28/2020
07/29/2020
07/30/2020
07/30/2020
07/30/2020

Page 59 of 60

eft
eft
eft
eft
eft
eft
eft
eft
EFT
EFT
EFT
eft
eft
eft
EFT
eft
eft
eft
eft
eft

eft

EFT

eft,

eft
eft
EFT
eft
eft
eft
eft
eft
eft
EFT
EFT
eft
eft
eft

eft
EFT
eft

eft

13,509.74
822.13
108,98

2,893.94
5.72
3.64

1,731.97

37.32
186.00
258.00
206.00
704.00
16.07
0.49
2,039.03
234.00

14,743.56

1,180.59

75.29

5,097.73

4.80
12.94
3,839.37
129.00

2,752.88
8.38

27.00
678.51

13,040.07

191.66
2,810.01
2,929.79

863.83

54.98

447.00

120.00
3,925.06

17,916.44

1,489.77

1,023.51

1,988.86

352.80

35.26

11.93
Case:20-01947-jwb Doc #:327-2 Filed: 09/23/2020

General Ledger Entry
General Ledger Entry
General Ledger Entry

State Distributing

General Ledger Entry

Quality Brands of Lincoln LLC
Ice Town

Total Checks and Charges

Unknown AMEX Variance HCLN
Unknown AMEX Variance HCLN

Unknown AMEX Variance HCLN

Interco CASH

07/30/2020
07/30/2020,
07/30/2020
07/31/2020
07/31/2020
07/31/2020

07/31/2020

Page 60 of 60

eft
eft

EFT

EFT

eft

3.75
9.60
60.00
1,583.09
350.00
415.00

132,439.09

0.00
